        


Exhibit 10.64




                                                    


LEASE AGREEMENT
Dated as of December 23, 2019
between
DUKE ENERGY CAROLINAS, LLC,
as Tenant
and
CGA 525 SOUTH TRYON TIC 1, LLC, a Delaware limited liability company,
CGA 525 SOUTH TRYON TIC 2, LLC, a Delaware limited liability company and
CK 525 SOUTH TRYON TIC, LLC, a Delaware limited liability company
as Tenants-in-Common
(collectively, as Landlord
                                                    










DMEAST #39566949 v10

--------------------------------------------------------------------------------






TABLE OF CONTENTS



1.
Certain Definitions                                    1

2.
Demise of Leased Premises                                1

3.
Title and Condition                                    1

4.
Use of Leased Premises; Quiet Enjoyment                        2

5.
Term                                            3

6.
Rent                                            4

7.
Net Lease; Non-Terminability                                5

8.
Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements                                        6

9.
Liens; Recording and Title                                7

10.
Indemnification                                        8

11.
Maintenance and Repair                                 10

12.
Alterations                                     11

13.
Condemnation                                     12

14.
Insurance                                         14

15.
Restoration                                     19

16.
Subordination to Financing                             20

17.
Assignment, Subleasing                                 21

18.
Permitted Contests                                 22

19.
Default Provisions; Remedies                             23

20.
Additional Rights of Landlord and Tenant                     26

21.
Notices                                         27

22.
Estoppel Certificates                                 28

23.
Surrender and Holding Over                             29

24.
No Merger of Title                                 29

25.
Definition of Landlord; Limitation of Liability                     29

26.
Hazardous Materials                                 30

27.
Entry by Landlord                                 31

28.
No Usury                                         31



DMEAST #39566949 v10    i



--------------------------------------------------------------------------------





29.
Financial Statements                                 31

30.
Withholdings                                     32

31.
Right of First Offer                                 32

32.
Call Option/Put Option                                 33

33.
Separability                                     34

34.
Miscellaneous                                     34

35.
Tenancy-In-Common                                 35



EXHIBIT A    Legal Description
EXHIBIT B    Basic Rent


SCHEDULE A    Termination Values
SCHEDULE B    Purchase Procedure
SCHEDULE C    Permitted Encumbrances
SCHEDULE D    Call Option/Put Option Purchase Prices
APPENDIX A    Definitions




DMEAST #39566949 v10    ii



--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Lease”) made as of December 23, 2019 (the “Effective Date”), by
and between CGA 525 SOUTH TRYON TIC 1, LLC, a Delaware limited liability company
(“TIC 1”), CGA 525 SOUTH TRYON TIC 2, LLC, a Delaware limited liability company
(“TIC 2”), and CK 525 SOUTH TRYON TIC, LLC, a Delaware limited liability company
(“TIC 3”), as tenants-in-common (TIC 1, TIC 2 and TIC 3 are herein collectively,
“Landlord”), having an office at c/o CGA Capital LLC, 9475 Deereco Road, Suite
300 Timonium, Maryland 21093, Attention: Mr. W. Kyle Gore and DUKE ENERGY
CAROLINAS, LLC, a North Carolina limited liability company (“Tenant”), having an
office at c/o Duke Energy Real Estate Services, 550 South Tryon Street, DEC 22A,
Charlotte, North Carolina 28202, Attention: Lease Administration.
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant, intending to be legally bound, hereby covenant
and agree as follows:
1.Certain Definitions.    All capitalized terms, unless otherwise defined
herein, shall have the respective meanings ascribed to such terms in Appendix A
annexed hereto and by this reference incorporated herein.
2.    Demise of Leased Premises.    Landlord hereby demises and lets to Tenant
and Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the Leased Premises.
3.    Title and Condition
(a)    The Leased Premises are demised and let subject to (i) the Permitted
Encumbrances, and (ii) the condition of the Leased Premises as of the
Commencement Date, without representation or warranty by Landlord; it being
understood and agreed, however, that the recital of the Permitted Encumbrances
herein shall not be construed as a revival of any thereof which for any reason
may have expired.
(b)    LANDLORD HAS NOT MADE AND WILL NOT MAKE ANY INSPECTION OF ANY OF THE
LEASED PREMISES, AND LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL
TAKE THE LEASED PREMISES “AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER
ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT
MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO ITS FITNESS FOR USE OR DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS TO VALUE,
COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE, CONDITION, MERCHANTABILITY,
QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS
INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant acknowledges that the Leased
Premises are of its selection and to its specifications, and that the Leased
Premises have been inspected by Tenant and are satisfactory to it. In the event
of any defect or deficiency in any of the


DMEAST #39566949 v10    1



--------------------------------------------------------------------------------





Leased Premises of any nature, whether patent or latent, Landlord shall not have
any responsibility or liability with respect thereto or for any incidental or
consequential damages (including strict liability in tort). The provisions of
this Paragraph 3(b) have been negotiated, and the foregoing provisions are
intended to be a complete exclusion and negation of any warranties by Landlord,
express or implied, with respect to any of the Leased Premises, arising pursuant
to the Uniform Commercial Code or any other Legal Requirement now or hereafter
in effect or otherwise.
(c)    Tenant acknowledges and agrees that Tenant has examined the title to the
Leased Premises prior to the execution and delivery of this Lease and has found
such title to be satisfactory for the purposes contemplated by this Lease.
(d)    Landlord hereby assigns, without recourse or warranty whatsoever, to
Tenant, all Guaranties. Such assignment shall remain in effect until the
termination of this Lease, provided that Landlord shall retain the right to
enforce the Guaranties in the name of Tenant during the continuance of an Event
of Default. Any monies collected by Tenant (net of reasonable out-of-pocket
collection expenses) under any of the Guaranties during the continuation of an
Event of Default shall be held in trust by Tenant and promptly paid over to
Landlord. Landlord hereby agrees to execute and deliver, at Tenant’s expense,
such further documents, including powers of attorney, as Tenant may reasonably
request in order that Tenant may have the full benefit of the assignment
effected by this Paragraph 3(d). Upon the termination of this Lease, the
Guaranties shall automatically revert to Landlord. The foregoing provision of
reversion shall be self-operative and no further instrument of reassignment
shall be required, provided that, in confirmation of such reassignment, Tenant
shall promptly, at Tenant’s expense, execute and deliver any instrument which
Landlord may reasonably request.
(e)    Landlord agrees to enter into, amend, confirm or release, all at Tenant’s
expense, such Record Agreements as reasonably requested by Tenant, subject to
Landlord’s approval of the form thereof, not to be unreasonably withheld,
conditioned or delayed; provided, however, that no such Record Agreement, nor
any amendment, confirmation or release of any such Record Agreement, shall
violate any Permitted Encumbrance or Legal Requirements, or result in any
material diminution in the value, use or utility of the Leased Premises
(including, without limitation, for use initially as a Class A office building,
and thereafter as an office building of comparable class and quality as other
office buildings of comparable age and size in the Central Business District of
Charlotte, North Carolina on the date of determination, and subject to Tenant’s
maintaining the Leased Premises in the manner and condition set forth in this
Lease) and, further provided, that if any such Record Agreement, or any
amendment, confirmation or release of any such Record Agreement, shall create or
impose financial burdens on the Landlord, Tenant agrees to pay (or reimburse
Landlord for) any such financial burdens.
4.    Use of Leased Premises; Quiet Enjoyment.
(a)    Tenant may use the Leased Premises as an office building (and all uses
ancillary or incidental thereto) and/or for any other lawful purpose, so long as
such other lawful purpose would not (i) have a material adverse effect on the
fair market value of the Leased Premises, (ii)  increase (when compared to use
as an office building) the likelihood that Tenant, Landlord or any Lender would
incur liability under any provisions of any Environmental Laws, (iii) subject
Landlord to any burdensome Legal Requirements, or (iv) violate any Legal
Requirements. In no event shall


DMEAST #39566949 v10    2



--------------------------------------------------------------------------------





the Leased Premises be used for any purpose which shall violate any of the
provisions of any Permitted Encumbrance or any Record Agreement applicable to
the Leased Premises. Tenant agrees that with respect to the Permitted
Encumbrances and each Record Agreement, Tenant shall, at its expense, observe,
perform and comply with and carry out the provisions thereof required therein to
be observed and performed by Landlord or Tenant during the Term.
(b)    Subject to Tenant’s rights under Paragraph 18, Tenant shall not permit
any unlawful occupation, business or trade to be conducted on the Leased
Premises or any use to be made thereof contrary to applicable Legal Requirements
or Insurance Requirements. Subject to Tenant’s rights under Paragraph 18, Tenant
shall not use, occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which would (i) make void or voidable any insurance which
Tenant is required hereunder to maintain in force with respect to any of the
Leased Premises, (ii) materially adversely affect the ability of Tenant to
obtain any insurance which Tenant is required to furnish hereunder, or (iii)
cause any injury or damage to any of the Improvements, it being understood that
“damage” to the Improvements as such term is used in this 4.(b) (iii) shall not
include demolition activities in connection with Alterations permitted under
Paragraph 12.
(c)    Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Landlord covenants that neither Landlord, nor any
Person claiming by, through or under Landlord, shall do any act to disturb, or
fail to perform any act which failure results in the disturbance of, the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant.
5.    Term
(a)    Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an Initial Term commencing on the Commencement Date and ending on
the Expiration Date. Prior to the Final Completion Date and except to the extent
any specific provision of the Agency Agreement is identified herein as
controlling, to the extent that there are any inconsistencies between the terms
of this Lease and the terms of the Agency Agreement, the terms of this Lease
shall control as to the rights and obligations of Landlord and Tenant.
(b)    Provided (i) this Lease shall not have been terminated pursuant to the
provisions of Paragraphs 13(b), 14(g), 19, 31 (other than in connection with, at
Tenant’s election, a Tenant Assumption (hereinafter defined)) or 32 of this
Lease and (ii) no Event of Default has occurred and remains uncured, in each
case on the applicable date of its Renewal Option Notice and on the Expiration
Date (or the expiration date of the then expiring Renewal Term, as applicable),
Tenant shall have eight (8) consecutive options to extend the Term of this Lease
for a Renewal Term, commencing upon the day after the Expiration Date (or the
expiration date of the then expiring Renewal Term, as applicable). If Tenant
elects not to exercise any one or more of said renewal options, it shall do so
by delivering a non-renewal notice to Landlord at any time during the Term (or
the then Renewal Term, as applicable) but, in any event, on or before June 30,
2051 with respect to the Initial Term with respect to the first renewal option,
and at least twelve (12) months prior to the applicable Lease expiration date
with respect to any of the next seven (7) renewal options, as applicable. If
Tenant shall fail to timely deliver such non-renewal notice to Landlord, Tenant
shall be deemed to have irrevocably elected to exercise the applicable renewal
option. If Tenant shall elect (or is deemed to have elected) to exercise any
such renewal option, the Term of this Lease


DMEAST #39566949 v10    3



--------------------------------------------------------------------------------





shall be automatically extended for a Renewal Term without the execution of an
extension or renewal agreement. Any Renewal Term shall be subject to all of the
provisions of this Lease, including, but not limited to, the Basic Rent
provisions for such Renewal Term set forth on Exhibit B attached hereto, and all
such provisions shall continue in full force and effect.
6.    Rent.
(a)    Tenant shall pay to Landlord, as rent for the Leased Premises during the
Term, the Basic Rent in advance, on the Rent Commencement Date and on each Basic
Rent Payment Date occurring after the Rent Commencement Date, and shall pay the
same by ACH or wire transfer in immediately available federal funds, by 1:00
p.m., Charlotte, North Carolina time on the date due, to such account in such
bank as Landlord shall designate from time to time.
(b)    Tenant shall pay the Purchase Price, Default Purchase Price, Condemnation
Termination Payment or Casualty Termination Payment, as applicable, and pay and
discharge, as Additional Rent, all other amounts and obligations which Tenant
assumes or agrees to pay or discharge pursuant to this Lease, together with
every fine, penalty, interest and cost which may be added by the party to whom
such payment is due for nonpayment or late payment thereof. All payments of
Additional Rent that are payable to Landlord shall be paid by Tenant by ACH or
wire transfer in immediately available federal funds to such account in such
bank as Landlord shall designate from time to time.
(c)    If any installment of Basic Rent or Additional Rent is not paid when the
same is due, Tenant shall pay to Landlord, on demand, as Additional Rent,
interest on such installment from the date such installment was due to the date
such installment is paid at the Default Rate. In addition to the interest
payable pursuant to the foregoing sentence, any payment not received within ten
(10) days after the applicable due date shall incur a late charge in the amount
of one percent (1%) of such late payment amount (except to the extent such late
charge is prohibited by Legal Requirements). Tenant and Landlord agree that this
late charge represents a reasonable sum (considering all of the circumstances
existing on the date of the execution of this Lease) and a fair and reasonable
estimate of the costs that Landlord will incur by reason of Tenant’s failure to
pay such amounts on time. Tenant and Landlord further agree that proof of actual
damages would be costly and inconvenient. Acceptance of any late charge shall
not constitute a waiver of the default with respect to the overdue Basic Rent or
Additional Rent payment and shall not prevent Landlord from exercising any of
the other rights available hereunder if such default remains uncured by Tenant.
(d)    Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transactions
represented by this Lease in all applicable books, records and reports
(including, without limitation, income tax filings) in a manner consistent with
“true lease” treatment rather than “financing” treatment.
(e)    Each of Landlord and Tenant acknowledges the terms of Section 4.2 and
Section 4.3 of the Agency Agreement and agrees to execute and deliver an
amendment to this Lease in accordance with the terms of Section 4.2(f) and
Section 4.3(b) thereof.


DMEAST #39566949 v10    4



--------------------------------------------------------------------------------





7.    Net Lease; Non-Terminability.
(a)    Except as otherwise expressly provided in Paragraphs 13(b), 14(g), 19, 31
(other than in connection with, at Tenant’s election, a Tenant Assumption) and
32 of this Lease, this Lease shall not terminate and Tenant shall not have any
right to terminate this Lease during the Term. This is a net lease and, except
as otherwise expressly provided in this Lease, Tenant shall not be entitled to
any setoff, counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense of or to Basic Rent, Additional
Rent, Purchase Price, Default Purchase Price, Condemnation Termination Payment
or Casualty Termination Payment, as applicable, and the obligations of Tenant
under this Lease shall not be affected by any circumstance or event, or for any
reason, including but not limited to the following: (i) any damage to or
destruction of any of the Leased Premises by any cause whatsoever, (ii) any
Condemnation, (iii) the prohibition, limitation or restriction of, or
interference with, Tenant’s use of any of the Leased Premises, (iv) any eviction
by paramount title, constructive eviction, or otherwise, (v) Tenant’s
acquisition of ownership of any of the Leased Premises other than pursuant to an
express provision of this Lease, (vi) any default on the part of Landlord under
this Lease or under any other agreement, (vii) any latent or other defect in, or
any theft or loss of, any of the Leased Premises, (viii) the breach of any
warranty of any seller or manufacturer of any of the Equipment or any engineer,
contractor or builder with respect to any of the Leased Premises, or (ix) any
other cause, whether similar or dissimilar to the foregoing, any present or
future Legal Requirement to the contrary notwithstanding. It is the intention of
the parties hereto that the obligations of Tenant under this Lease shall be
separate and independent covenants and agreements, and that Basic Rent,
Additional Rent, Purchase Price, Default Purchase Price, Condemnation
Termination Payment or Casualty Termination Payment, to the extent applicable,
shall continue to be payable in all events (or, in lieu thereof, Tenant shall
pay amounts equal thereto), and that the obligations of Tenant under this Lease
shall continue unaffected, unless this Lease shall have been terminated pursuant
to an express provision of this Lease. Notwithstanding the foregoing, Tenant
shall have the right to pursue a cause of action against Landlord for actual
damages resulting from Landlord’s default under this Lease, it being understood
that Tenant shall have no right to set off any such damages against the Basic
Rent or Additional Rent payable under this Lease or the Purchase Price, the
Default Purchase Price, Condemnation Termination Payment or Casualty Termination
Payment, as applicable, if payable hereunder or under the Agency Agreement.
(b)    Tenant agrees that, except as otherwise expressly provided in Paragraphs
13(b), 14(g), 19, 31 (other than in connection with, at Tenant’s election, a
Tenant Assumption) and 32 of this Lease, it shall remain obligated under this
Lease in accordance with its provisions and that, except as otherwise expressly
provided herein, it shall not take any action to terminate, rescind or avoid
this Lease, notwithstanding (i) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding-up or other
proceeding affecting Landlord, (ii) the exercise of any remedy, including
foreclosure, under the Mortgage (subject, however, to the terms of any
applicable SNDA), or (iii) any action with respect to this Lease (including the
disaffirmance hereof) which may be taken by Landlord under the Federal
Bankruptcy Code or by any trustee, receiver or liquidator of Landlord or by any
court under the Federal Bankruptcy Code or otherwise.
(c)    This Lease is the absolute and unconditional obligation of Tenant. Tenant
waives all rights that are not expressly stated in this Lease but that may now
or hereafter otherwise be conferred by law (i) to quit, terminate or surrender
this Lease or any of the Leased Premises, (ii) to


DMEAST #39566949 v10    5



--------------------------------------------------------------------------------





any setoff, counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense of or to Basic Rent, any Additional
Rent, the Purchase Price, the Default Purchase Price Condemnation Termination
Payment or Casualty Termination Payment, as applicable, and (iii) for any
statutory lien or offset right against Landlord or its property.
8.    Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements.
(a)    (i)    Subject to the provisions of Paragraph 18, Tenant shall, before
interest or penalties are due thereon, pay directly to the applicable third
party and discharge all Impositions. If received by Landlord, Landlord shall,
within thirty (30) days of Landlord’s receipt thereof, but in any event at least
five (5) Business Days prior to the due date for the related Imposition
(provided that Landlord has received such bill or invoice prior to five (5)
Business Days preceding such due date), deliver to Tenant any bill or invoice
with respect to any Imposition.
(ii)    Nothing herein shall obligate Tenant to pay, and the term “Impositions”
shall exclude, any federal, state or local (A) transfer taxes as the result of a
conveyance by (or suffered by) Landlord to any Person other than (1) transfers
to Tenant or a person designated by Tenant or (2) transfers as a result of an
Event of Default, (B) franchise, capital stock, gross income taxes that are in
the nature of franchise or capital stock taxes or similar taxes if any, of
Landlord, (C) income, excess profits or other taxes, if any, of Landlord,
determined on the basis of or measured by its net income, (D) estate,
inheritance, succession, gift, capital levy or similar taxes of Landlord, or (E)
Tax that would not have been imposed but for the failure of Indemnitee to comply
with certification, information, documentation or other reporting requirements
applicable to Indemnitee and for which Tenant is not responsible under this
Lease, if compliance with such requirements is required by statute or regulation
of the relevant taxing authority as a precondition to relief or exemption from
such Tax. In the event that any assessment against any of the Leased Premises
may be paid in installments, Tenant shall have the option to pay such assessment
in installments; and in such event, Tenant shall be liable only for those
installments which become due and payable during the Term, and Tenant shall also
be liable for the prorated portion of installments not yet due and payable
during the Term, but which accrue during the Term. Tenant shall prepare and file
all tax reports required by Governmental Authorities which relate to the
Impositions. Tenant shall deliver to Landlord, within thirty (30) days after
payment by Tenant, receipts for the payments of all property taxes related to
the Leased Premises. In addition, Tenant shall deliver to Landlord, within
thirty (30) days after Landlord’s written request therefor, copies of all
settlements and notices pertaining to the Impositions which may be issued by any
Governmental Authority and receipts for payments of all other Impositions made
during each calendar year of the Term.
(b)    Subject to the provisions of Paragraph 18, Tenant shall promptly comply
with and conform to all of the Legal Requirements and Insurance Requirements.
(c)    Any payments required to be made by Tenant pursuant to this Paragraph 8
that are not allowed to be paid directly to the appropriate Governmental
Authority or such other Person to whom such payment is due shall be made
directly to Landlord or its designee, at the location and in the manner
specified by Landlord pursuant to Paragraph 6 for the payment of Additional
Rent.


DMEAST #39566949 v10    6



--------------------------------------------------------------------------------





(d)    If any report, return or statement (a “Filing”) is required to be filed
with respect to any Imposition that is subject to this Paragraph 8, Tenant
shall, if permitted by Legal Requirements to do so, timely file or cause to be
filed such Filing with respect to such Imposition and shall promptly provide
notice of such Filing to Landlord (except for any such Filing that Landlord has
notified Tenant in writing that Landlord intends to file) and will (if ownership
of the Leased Premises or any part thereof or interest therein is required to be
shown on such Filing) show the ownership of the Leased Premises in the name of
Landlord and send a copy of such Filing to Landlord. If Tenant is not permitted
by Legal Requirements to file any such Filing, Tenant will promptly notify
Landlord of such requirement in writing and prepare and deliver to Landlord a
proposed form of such Filing and such information as is within Tenant’s
reasonable control or access with respect to such Filing within a reasonable
time, and in all events at least thirty (30) days, prior to the time such Filing
is required to be filed. Tenant shall hold Landlord harmless from and against
any liabilities, including, but not limited to penalties, additions to tax,
fines and interest, arising out of any insufficiency or inaccuracy in any such
Filing, if such insufficiency or inaccuracy is attributable to Tenant, it being
understood that Tenant shall have no liability hereunder with respect to any
failure of Landlord to timely file any Filing that Tenant has provided to
Landlord pursuant to the second sentence of this subparagraph (d) or for any
insufficiency or inaccuracy in any Filing if such insufficiency or inaccuracy is
made or caused by Landlord.
(e)    Notwithstanding anything herein to the contrary, any obligations of
Tenant under the provisions of this Paragraph 8 that accrue prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination of this Lease.
9.    Liens; Recording and Title.
(a)    Subject to the provisions of Paragraph 18, Tenant shall not, directly or
indirectly, create or permit to be created or to remain, and shall promptly
discharge, any lien on the Leased Premises, the Basic Rent or any Additional
Rent, other than the Mortgage, the Permitted Encumbrances and any mortgage,
lien, encumbrance or other charge created by or resulting from any act or
omission of Landlord. Notice is hereby given that Landlord shall not be liable
for any labor, services or materials furnished or to be furnished to Tenant (or
on behalf of Tenant), or to anyone holding any of the Leased Premises through or
under Tenant, and that no mechanic’s or other liens for any such labor, services
or materials shall attach to or affect the interest of Landlord in and to any of
the Leased Premises.
(b)    Notwithstanding the foregoing, if any lien or encumbrance upon the Leased
Premises (i) is a lien or encumbrance which Tenant is obligated to remove or
discharge under this Paragraph 9, and (ii) is not a lien or encumbrance created
by Tenant or any person or entity claiming by, through or under Tenant, and
(iii) is a lien or encumbrance with respect to which Landlord is entitled to
make a claim under the terms of the owner’s policy of title insurance issued by
the national office of Chicago Title Insurance Company (or any co-insurer or
reinsurer), to Landlord with respect to the Leased Premises as of the
Commencement Date (or any subsequent owner’s policy of title insurance issued
and in effect during the Term in favor of Landlord with respect to the Leased
Premises) (as applicable, the “Title Policy”), Landlord shall be obligated to
remove or discharge, or pay to Tenant the amount incurred by Tenant in removing
and discharging such lien or encumbrance to the extent (and only to the extent)
of any proceeds, damages or other amounts paid to Landlord under the Title
Policy, net of any and all costs and expense incurred by Landlord in


DMEAST #39566949 v10    7



--------------------------------------------------------------------------------





connection with collecting such proceeds, damages or other amounts not
previously reimbursed by Tenant (“Title Policy Proceeds”). In that connection,
if any such lien or encumbrance is discovered, Landlord, upon Tenant’s
reasonable request and at Tenant’s expense, will make such claims or institute
such proceedings as are appropriate under the terms of the Title Policy to cause
the insurer thereunder to either remove such lien or encumbrance or pay any
Title Policy Proceeds payable under the Title Policy in respect of any lien or
encumbrance. Tenant agrees to indemnify and hold Landlord harmless against all
liability, cost and expense which Landlord may sustain or incur in making any
such claim or instituting any such proceeding. In the event that Landlord is
paid any Title Policy Proceeds as a result of such claim or proceeding prior to
the time that Tenant pays any such lien or encumbrance under this Paragraph 9,
Landlord shall apply the Title Policy Proceeds to the payment of amounts
necessary to remove and discharge any such lien or encumbrance to the extent of
such proceeds. In the event that Landlord is paid any Title Policy Proceeds
after Tenant pays such lien or encumbrance, then Landlord agrees to reimburse
Tenant for any amounts paid by Tenant to remove or discharge any such lien or
encumbrance, including, without limitation, expenses incurred by Tenant in
causing such lien or encumbrance to be removed or discharged or incurred by
Tenant under the foregoing indemnity to the extent, and only to the extent, of
such Title Policy Proceeds. Any Title Policy Proceeds exceeding the foregoing
amounts shall be divided in an equitable manner between Landlord and Tenant in
accordance with their respective interests in the Leased Premises. The rights of
Tenant under this Paragraph 9(b) shall not release or relieve Tenant from its
obligations under this Paragraph 9 to promptly remove and discharge any lien or
encumbrance upon the Leased Premises in accordance with the terms hereof,
subject to Tenant’s claim under this Paragraph 9(b) and subject to the terms of
Paragraph 18, and if Tenant elects to contest any such lien or encumbrance under
the terms of Paragraph 18, the rights of Tenant hereunder shall not affect the
terms of Paragraph 18 or the conditions set out therein with respect to the
contest of any such lien or encumbrance. Any claim by Tenant against Landlord in
accordance with the foregoing provisions shall be strictly limited to the amount
of any Title Policy Proceeds actually paid to Landlord.
(c)    Each of Landlord and Tenant shall execute, acknowledge and deliver to the
other a written Memorandum of this Lease to be recorded, at Tenant’s expense, in
the appropriate land records of the jurisdiction in which the Leased Premises is
located, in order to give public notice and protect the validity of this Lease.
In the event of any discrepancy between the provisions of such recorded
Memorandum of this Lease and the provisions of this Lease, the provisions of
this Lease shall prevail.
(d)    Nothing in this Lease and no action or inaction by Landlord shall be
deemed or construed to mean that Landlord has granted to Tenant any right, power
or permission to do any act or to make any agreement which may create, give rise
to, or be the foundation for, any right, title, interest or lien in or upon the
estate of Landlord in any of the Leased Premises, other than an assignment or a
sublease, in either case, as permitted under the provisions of Paragraph 17.
10.    Indemnification.
(a)    Tenant agrees to assume liability for, and to indemnify, protect, defend,
save and keep harmless each Indemnitee from and against any and all Claims that
may be suffered, imposed on or asserted against any Indemnitee (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS RESULTING FROM ANY INDEMNITEE’S ORDINARY
NEGLIGENCE BUT


DMEAST #39566949 v10    8



--------------------------------------------------------------------------------





NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), arising out of (i) the leasing by
Landlord of the Leased Premises to Tenant, subleasing of the Leased Premises by
Tenant, assignment by Tenant of its interest in this Lease, or sale of the
Leased Premises by Landlord to Tenant, renewal of this Lease, or the operation,
possession, use, non-use, maintenance, modification, alteration, construction,
reconstruction, restoration, condition, design or replacement of the Leased
Premises (or any portion thereof), any Record Agreement affecting the Leased
Premises or from the granting by Landlord at Tenant’s request of Record
Agreements, licenses or any other rights with respect to all or any part of the
Leased Premises, (ii) patent, trademark or copyright infringement and latent or
other defects, whether or not discoverable, (iii) the non-compliance of the
Leased Premises with Legal Requirements and any other liability under Legal
Requirements (including, without limitation, any Claims arising directly or
indirectly out of any actual or alleged violation, now or hereafter existing, of
any Environmental Laws), (iv) this Lease or any modification, amendment or
supplement hereto, (v) any default by Tenant under this Lease, (vi) the business
and activities of Tenant or of any other Person on or about the Leased Premises
(whether as an invitee, subtenant, licensee or otherwise), and (vii) any Claims
arising, directly or indirectly, out of the actual or alleged presence, use,
storage, generation or Release of any Hazardous Materials on, under, from or at
the Leased Premises or any portion thereof of any surrounding areas for which
Tenant or Landlord has any legal obligation, whether prior to or during the
Term, including the cost of assessment, containment and/or removal of any such
Hazardous Materials, the cost of any actions taken in response to a Release of
any such Hazardous Materials so that it does not migrate or otherwise cause or
threaten danger to present or future public health, safety, welfare or the
environment, and costs incurred to comply with Environmental Laws in connection
with all or any portion of the Leased Premises or the operation thereof, or any
surrounding areas for which Tenant or Landlord has any legal obligation.
Notwithstanding the foregoing, nothing herein shall be construed to obligate
Tenant to indemnify, defend and hold harmless any Indemnitee from and against
any Claims imposed on or incurred by such Indemnitee by reason of (i) any
Indemnitee’s (or any Indemnitee’s employee’s, agent’s (other than Tenant),
contractor’s or invitee’s) willful misconduct or gross negligence, (ii) any
liens and liabilities created by Landlord on the Leased Premises (including,
without limitation, any financing by Landlord with respect to the Leased
Premises) or that arise from Landlord’s failure to pay any Taxes, in each case
for which Tenant is not responsible under this Lease, or (iii) events or
circumstances that occur after the expiration or termination of this Lease and
the return the Leased Premises in accordance with this Lease. Notwithstanding
the foregoing, prior to the Final Completion Date, the provisions of Section 3.3
of the Agency Agreement shall control with respect to Tenant’s obligations with
respect to indemnities related to the Leased Premises.
(b)    In case any Claim shall be made or brought against any Indemnitee, such
Indemnitee shall give prompt notice thereof to Tenant; provided that failure to
so notify Tenant shall not reduce Tenant’s obligations to indemnify any
Indemnitee hereunder except to the extent such failure adversely affects
Tenant’s rights to defend such Claim or results in additional liability on
Tenant’s part. Tenant shall be entitled, at its expense, acting through counsel
selected by Tenant (and reasonably satisfactory to such Indemnitee), to
participate in or to assume and control (if it promptly so elects upon notice of
the Claim), the negotiation, litigation and/or settlement of any such Claim.
Such Indemnitee may (but shall not be obligated to) participate at its own
expense (unless Tenant is not properly performing its obligations hereunder and
then at the expense of Tenant) and with its own counsel in any proceeding
conducted by Tenant in accordance with the foregoing, in which case Tenant shall
keep such Indemnitee and its counsel fully informed of all proceedings and
filings.


DMEAST #39566949 v10    9



--------------------------------------------------------------------------------





Notwithstanding the foregoing, Tenant shall not be entitled to assume and
control the defense of any Claim if (i) an Event of Default has occurred and is
continuing, (ii) the proceeding involves possible imposition of any criminal
liability or penalty or unindemnified civil penalty on such Indemnitee, (iii)
the proceeding involves the granting of injunctive relief against the Indemnitee
not related to this Lease, (iv) a significant counterclaim is available to the
Indemnitee that would not be available to and cannot be asserted by Tenant or
(v) Tenant has not acknowledged to such Indemnitee in writing that such Claim is
fully covered by Tenant’s indemnity set forth herein.
(c)    Upon payment in full of any Claim by Tenant pursuant to this Paragraph 10
to or on behalf of an Indemnitee, Tenant, without any further action, shall be
subrogated to any and all Claims that such Indemnitee may have relating thereto
(other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense or claims against another Indemnitee for which
Tenant would have indemnity obligations hereunder) to the extent of such
payment, and such Indemnitee shall execute such instruments of assignment and
conveyance, evidence of Claims and payment and such other documents, instruments
and agreements as may be necessary to preserve any such Claims and otherwise
reasonably cooperate with Tenant to enable Tenant to pursue such Claims. In no
event shall Tenant settle or compromise any Claim against any Indemnitee if such
settlement or compromise does not contain a full release of such Indemnitee,
unless such Indemnitee otherwise consents in writing.
(d)    The obligations of Tenant under this Paragraph 10 shall survive any
termination or expiration of this Lease.
11.    Maintenance and Repair.
(a)    Except for any Alterations that Tenant is permitted to make pursuant to
Paragraph 12 of this Lease, Tenant shall at all times from and after the Final
Completion Date, put, keep and maintain the Leased Premises (including, without
limitation, the roof, landscaping, walls, footings, foundations and structural
components of the Leased Premises and the Equipment) in the same (or better)
condition and order of repair as exists as of the Final Completion Date, except
for ordinary wear and tear, and shall promptly make all repairs and replacements
of every kind and nature, whether foreseen or unforeseen, ordinary or
extraordinary, which may be required to be made upon or in connection with the
Leased Premises in order to keep and maintain the Leased Premises in the order
and condition required by this Paragraph 11(a). Tenant shall not commit or
permit any waste of the Leased Premises. Tenant shall do or cause others to do
all shoring of the Leased Premises or of foundations and walls of the
Improvements and every other act necessary or appropriate for preservation and
safety thereof, by reason of or in connection with any excavation or other
building operation upon any of the Leased Premises, whether or not Landlord
shall, by reason of any Legal Requirements or Insurance Requirements, be
required to take such action or be liable for failure to do so. LANDLORD SHALL
NOT BE REQUIRED TO MAKE ANY REPAIR, WHETHER FORESEEN OR UNFORESEEN, OR TO
MAINTAIN ANY OF THE LEASED PREMISES OR ADJOINING PROPERTY IN ANY WAY, AND TENANT
HEREBY EXPRESSLY WAIVES THE RIGHT TO MAKE REPAIRS AT THE EXPENSE OF LANDLORD,
WHICH RIGHT MAY BE PROVIDED FOR IN ANY APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT. Nothing in the preceding sentence shall be deemed to preclude Tenant
from being entitled to insurance proceeds or condemnation awards for Restoration
pursuant to Paragraphs 13(c) and 14(g). Tenant shall, in all events, make all
repairs for which it is responsible hereunder promptly


DMEAST #39566949 v10    10



--------------------------------------------------------------------------------





(but in any event Tenant shall commence such repairs within a reasonable period
of time (under the circumstances given the scope and nature of the repairs to be
made) after Tenant becomes aware that such repairs are necessary in Tenant’s
reasonable discretion, or, in the event of a Restoration pursuant to Paragraph
13(c) or 14(g), within ninety (90) days after the date insurance proceeds or a
condemnation award has been paid to Lender or Landlord and made available to
Tenant for Restoration (it being understood that Tenant shall take such steps as
are reasonably necessary to protect and preserve the integrity and safety of the
Leased Premises pending such payment) and shall diligently pursue such repairs
to completion), and all repairs shall be in a good, proper and workmanlike
manner.
(b)    Subject to the provisions of Paragraph 18, in the event that any
Improvement shall violate any Legal Requirements or Insurance Requirements, then
Tenant, at the request of Landlord, shall either (i) obtain valid and effective
variances, waivers or settlements of all claims, liabilities and damages
resulting from each such violation, whether the same shall affect Landlord,
Tenant or both, or (ii) take such action as shall be necessary to remove such
violation, including, if necessary, the making of an Alteration. Any such repair
or Alteration shall be made in conformity with the provisions of Paragraph 12.
(c)    If Tenant shall be in default under any of the provisions of this
Paragraph 11, Landlord may, thirty (30) days after Tenant’s receipt of written
notice of default and failure of Tenant to commence to cure during such period
or to diligently pursue such cure to completion, but without notice in the event
of an emergency, do whatever is necessary to cure such default as may be
appropriate under the circumstances for the account of and at the expense of
Tenant. In the event of an emergency Landlord shall notify Tenant of the
situation by phone or other available communication and shall give Tenant as
much time as is reasonably practicable before acting independently to cure such
default. All reasonable sums so paid by (or on behalf of) Landlord and all
reasonable costs and expenses (including, without limitation, attorneys’ fees
and expenses) so incurred, together with interest thereon at the Default Rate
from the date of payment or incurring the expense, shall constitute Additional
Rent payable by Tenant under this Lease and shall be paid by Tenant to Landlord
on demand.
(d)    Tenant shall from time to time replace with Replacement Equipment any of
the Equipment which shall have become worn out or unusable for the purpose for
which it is intended, been taken by a Condemnation as provided in Paragraph 13,
or been lost, stolen, damaged or destroyed as provided in Paragraph 14. Tenant
shall repair at its sole cost and expense all damage to the Leased Premises
caused by the removal of Equipment or other personal property of Tenant or the
installation of Replacement Equipment. All Replacement Equipment (except for
Trade Fixtures) shall become the property of Landlord, shall be free and clear
of all liens and rights of others and shall become a part of the Equipment as if
originally demised herein.
12.    Alterations.
(a)    Tenant shall have the right to make any Non-Structural Alterations to the
Leased Premises, regardless of cost, without notice to or consent of Landlord so
long as Tenant complies with clause (c) of this Paragraph 12.


DMEAST #39566949 v10    11



--------------------------------------------------------------------------------





(b)    Upon at least thirty (30) days’ prior written notice to Landlord and
Lender, Tenant shall have the right to make any Alteration(s) to the Leased
Premises that are Structural Alterations and the cost of which exceeds the
Threshold Amount, in the aggregate, in any calendar year; provided, that, (i) no
default by Tenant that with the giving of notice and/or the passage of time
would give rise to an or Event of Default has occurred and is then continuing,
(ii) Tenant complies with clause (c) of this Paragraph 12, and (iii) prior to
making any such Alteration(s), Tenant shall provide Landlord with the plans and
specifications, estimated budget and proposed schedule of construction with
respect thereto and Landlord shall have consented to such Alterations, which
consent shall not be unreasonably withheld, conditioned or delayed. In addition,
Tenant shall have the right to make any Structural Alterations to the Leased
Premises without notice to or consent of Landlord so long as (x) the costs of
such Structural Alterations do not exceed the Threshold Amount and (y) Tenant
complies with clause (c) of this Paragraph 12.
(c)    In connection with any Alteration: (i) the fair market value of the
Leased Premises shall not be diminished after the completion of any such
Alteration (A) in any material respect as to any Non-Structural Alterations, or
(B) in any Material respect as to any Structural Alterations, as applicable;
(ii) all such Alterations shall be performed in a good and workmanlike manner,
and shall be expeditiously completed in compliance with all Legal Requirements
and Insurance Requirements; (iii) no such Alteration shall change the permitted
use of the Leased Premises (as described in Paragraph 4), (iv) Tenant shall
promptly pay all costs and expenses of any such Alteration and shall (subject to
and in compliance with the provisions of Paragraph 18) discharge or bond over
all liens filed against any of the Leased Premises arising out of the same; (v)
Tenant shall procure and pay for all permits and licenses required in connection
with any such Alteration; (vi) Tenant shall not incur any debt with respect to
such Alteration that results in any mortgage or other encumbrance on the Leased
Premises or any part thereof or Tenant’s interest in this Lease (other than
mechanics and/or materialmens liens, subject to Tenant’s obligations to
discharge or bond around such liens as provided in Paragraph 18 of this Lease),
(vii) no such Alteration shall reduce the rentable square footage of the Leased
Premises by more than three percent (3%) in the aggregate of the rentable square
footage of the Leased Premises that existed as of the Final Completion Date, and
(viii) in the case of any Structural Alteration the estimated cost of which
exceeds the Threshold Amount, such Alterations shall be made under the
supervision of an architect or engineer and in accordance with plans and
specifications which shall be submitted to Landlord prior to the commencement of
the Alterations.
(d)    All Alterations shall, upon the expiration or earlier termination of this
Lease (other than as a result of Tenant’s purchase of the Leased Premises in
accordance with this Lease) become the property of Landlord, without any further
act. To the extent permitted by the Code and by any applicable state tax laws
and regulations, Tenant shall be entitled to the tax benefits, if any, with
respect to any Alterations made by Tenant at Tenant’s expense until such time as
such Alterations become the property of Landlord pursuant to the foregoing
sentence.
13.    Condemnation.
(a)    Each of Landlord and Tenant, promptly upon obtaining knowledge of the
institution of any proceeding for Condemnation, or written threat thereof, shall
notify the other party thereof and each of Landlord and Tenant shall be
entitled, at its sole cost and expense, to participate in any Condemnation
proceeding. Subject to the provisions of this Paragraph 13 and Paragraph 15,
Tenant


DMEAST #39566949 v10    12



--------------------------------------------------------------------------------





hereby irrevocably assigns to Landlord or its designee any award or payment in
respect of any Condemnation of the Leased Premises or any part thereof, except
that (except as hereinafter provided) nothing in this Lease shall be deemed to
assign to Landlord, the Trustee or any Lender any Tenant’s Award to the extent
Tenant shall have a right to make a separate claim therefor against the
condemnor in connection with such proceeding, it being agreed, however, that
Tenant shall in no event be entitled to any payment that reduces the award to
which Landlord or Lender is or would be entitled for the condemnation of
Landlord’s interest in the Leased Premises.
(b)    If (I) all or substantially all of the Leased Premises, (II) less than
all of the Leased Premises, the loss of which in Tenant’s reasonable business
judgment, results in a material adverse effect on the business operations of
Tenant at the Leased Premises, (III) a material portion of the Land or the
building constructed on the Land or any means of ingress, egress or access to
the Leased Premises located on the Land, the loss of which even after
restoration would, in Tenant’s reasonable business judgment, result in material
adverse effect on the business operations of Tenant at the Leased Premises, or
(IV) any means of ingress, egress or access to the Leased Premises which does
not result in at least one method of ingress and egress to and from the Leased
Premises remaining that is sufficient for Tenant’s use thereof, as determined by
Tenant in its reasonable discretion, shall be subject of a Taking by a duly
constituted authority or agency having jurisdiction, then Tenant will, not later
than ninety (90) days after such Taking has occurred, serve a Tenant’s
Termination Notice upon Landlord. In the event that, during the Initial Term,
Tenant shall serve a Tenant’s Termination Notice upon Landlord pursuant to this
Paragraph 13, Tenant shall, as part of such Tenant’s Termination Notice, make a
rejectable offer to purchase the Leased Premises and the entire award for the
Purchase Price. In the event that during any Renewal Term, Tenant shall serve a
Tenant’s Termination Notice upon Landlord pursuant to this Paragraph 13, Tenant
shall, as part of such Tenant’s Termination Notice, make a rejectable offer to
purchase the Leased Premises and the entire award for a purchase price equal to
the Net Award. Landlord shall have thirty (30) days after receipt of the
Tenant’s Termination Notice to accept or reject the rejectable offer, and if
Landlord fails to act, Landlord shall be deemed to have accepted such offer. No
rejection of such offer shall be effective unless consented to in advance in
writing by Lender to the extent any Financing is outstanding. Any purchase of
the Leased Premises pursuant to this Paragraph 13 shall be completed in
accordance with the Purchase Procedures. If Landlord rejects Tenant’s offer to
purchase the Leased Premises, then the Lease shall terminate in accordance with
the terms of the Tenant’s Termination Notice and on such termination date,
Tenant shall pay to Landlord the Termination Value as of such termination date,
plus all accrued and unpaid Base Rent and Additional Rent to the date of
termination, less in all events the Net Award (the “Condemnation Termination
Payment”).
(c)     (i)    In the event of a Condemnation of any part of the Leased Premises
which does not result in a termination of this Lease pursuant to Paragraph 13(b)
above, promptly after the Net Award with respect to such Condemnation has been
paid by the related authority to Lender (or to Landlord if no Financing is then
outstanding), and Tenant’s Award (if any) is paid to Tenant, to the extent
Restoration of the Leased Premises is practicable, Tenant shall commence and
diligently continue to completion such Restoration.
(ii)    Upon the payment to Landlord or Lender of the Net Award of a Taking
which falls within the provisions of this Paragraph 13(c), Landlord and Lender
shall, to the extent received, make the Net Award available to Tenant for
Restoration in accordance with the provisions of Paragraph 15. The proceeds
remaining after the completion of, and payment for, the Restoration,


DMEAST #39566949 v10    13



--------------------------------------------------------------------------------





if any, shall be retained by Landlord. In the event of any such partial
Condemnation, all Basic Rent and Additional Rent shall continue unabated and
unreduced.
(iii)    In the event of a Requisition of the Leased Premises, Landlord shall
apply the Net Award of such Requisition received by Landlord to the installments
of Basic Rent or Additional Rent thereafter payable and Tenant shall pay any
balance remaining thereafter. Upon the expiration of the Term, any portion of
such Net Award which shall not have been previously credited to Tenant on
account of the Basic Rent and Additional Rent shall be retained by Landlord.
(d)    No agreement with any condemnor in settlement of or under threat of any
Condemnation shall be made by either Landlord or Tenant without the written
consent of the other, and of Lenders, if the Leased Premises are then subject to
a Mortgage, which consent shall not be unreasonably withheld, conditioned or
delayed, provided that if an Event of Default has occurred and is then
continuing, then Tenant’s consent shall not be required.
14.    Insurance.
(a)    From and after the Rent Commencement Date, Tenant shall maintain, during
the Term at its sole cost and expense, the following insurance on the Leased
Premises:
(i)    Insurance against loss of or damage to the Improvements and the Equipment
under a policy, which shall include coverage against all risks of direct
physical loss or damage (which shall include windstorm insurance, flood
insurance if the Leased Premises is located within either a Special Flood Hazard
Area or a Non-Special Flood Hazard Area as determined by FEMA flood zone ratings
of A or V, and earthquake insurance if the Leased Premises is located in an area
where earthquake insurance is, or becomes, customarily maintained for similar
commercial properties). Such insurance shall also include (A) ordinance and law
coverage (hazards A, B and C, with limits for A of not less than $1,000,000 and
limits for B and C not less than $1,000,000 in the aggregate) and (B) a
condition that permits the insured to elect to rebuild on another site, provided
that such rebuilding does not increase the amount of loss or damage that would
otherwise be payable to rebuild at the original site (it being understood that
Tenant may not rebuild at another site without Landlord’s and Lender’s prior
written approval, which approval may be conditioned, among other things, on the
fulfillment of certain reasonable conditions precedent). Such insurance shall be
in amounts sufficient to prevent Landlord or Tenant from becoming a co-insurer
under the applicable policies, and in any event in amounts not less than the
actual replacement costs of the Improvements and Equipment (excluding footings
and foundations and other parts of the Improvements which are not insurable).
Such insurance policies may contain commercially reasonable exclusions and
deductible amounts, all in accordance with industry standards applicable to
commercial office buildings of comparable class and quality, and age and size in
the Central Business District of Charlotte, North Carolina.
(ii)    Commercial general liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the Leased Premises, which
insurance shall (A) provide minimum protection with a combined single limit in
the amount of $1,000,000 per occurrence and $2,000,000 annual aggregate and
(B) include premises and operations liability coverage, products and completed
operations liability coverage, and blanket contractual liability


DMEAST #39566949 v10    14



--------------------------------------------------------------------------------





coverage. In addition, Tenant shall maintain auto liability insurance in an
amount not less than $1,000,000.
(iii)    Liability insurance in excess of the insurance coverage required in
subparagraph (ii) above with a limit not less than the greater of (A)
$10,000,000 per occurrence and annual aggregate and (B) a commercially
reasonable amount of such insurance typically carried by prudent owners or
operators of similar commercial properties.
(iv)    Workers’ compensation insurance covering all persons employed by Tenant
on the Leased Premises in connection with any work done on or about any of the
Leased Premises for which claims for death or bodily injury could be asserted
against Landlord, Tenant or the Leased Premises.
(v)    Boiler and machinery coverage on a comprehensive form in an amount not
less than the actual replacement cost of the Improvements and Equipment related
to the boiler(s) and machinery (excluding footings and foundations and other
parts of the Improvements which are not insurable).
(vi)    Whenever Tenant shall be engaged in making any Alteration or
Alterations, repairs or construction work of any kind (collectively, “Work”) for
which the estimated cost exceeds the Threshold Amount, completed value builder’s
risk insurance and worker’s compensation insurance or other adequate insurance
coverage covering all persons employed in connection with the Work, whether by
Tenant, its contractors or subcontractors and with respect to whom death or
bodily injury claims could be asserted against Landlord.
(vii)    Such additional and/or other insurance with respect to the Improvements
located on the Leased Premises and in such amounts as are reasonably requested
by Landlord or a Lender provided that such insurance is readily available in the
market for procurement by Tenant on commercially reasonable terms.
(b)    The insurance required by Paragraph 14(a) shall be written by companies
have a claims paying ability rating by Standard & Poor’s (or equivalent ratings
agency) of not less than A-, and an A.M. Best Insurance Reports financial
strength rating of not less than “A” and a financial size category of at least
XI, and all such companies shall be authorized to do an insurance business in
the State, or otherwise agreed to by Landlord and Lender. The insurance policies
shall be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof. The general liability insurance shall name Landlord,
Tenant, and Lender as additional insured parties, as their respective interests
may appear but only to the extent of the liabilities assumed hereunder; the
casualty insurance shall name Lender as mortgagee pursuant to a standard
so-called “New York mortgage clause”, Landlord (or, if directed by Landlord to
Tenant, Lender) and Tenant as loss payees as their respective interests may
appear but only to the extent of the liabilities assumed hereunder. If said
insurance or any part thereof shall expire, be withdrawn, become void by breach
of any condition thereof by Tenant or become void or unsafe by reason of the
failure or impairment of the capital of any insurer, Tenant shall immediately
obtain new or additional insurance reasonably satisfactory to Landlord and
Lender.
(c)    Each insurance policy referred to in clauses (i), (v), (vi) and if
applicable, clause (vii) of Paragraph 14(a), shall contain standard
non-contributory mortgagee clauses in favor of


DMEAST #39566949 v10    15



--------------------------------------------------------------------------------





Lender. Each of the policies required by Paragraph 14(a) shall state that if at
any time the policies are to be cancelled, or their coverage is to be reduced
(by any party including the insured), the insurer will endeavor to mail (but in
any event Tenant will notify) at least thirty (30) days’ (ten (10) days’ in the
event of non-payment of the premium) written notice to the additional insureds
and/or loss payee named in such policies, and in all instances, Lender. Tenant
hereby waives any and every claim for recovery from Lender and Landlord, and
Landlord hereby waives any and every claim for recovery from Tenant, for any and
all loss or damage covered by any of the insurance policies to be maintained
under this Lease (or otherwise maintained by any such parties) to the extent
that such loss or damage is recovered by Tenant (but only to the extent of the
liabilities assumed hereunder).
(d)    Tenant shall pay as they become due all premiums for the insurance
required by this Paragraph 14, shall renew or replace each policy, and shall
deliver to Landlord and Lender a certificate or other evidence (on an ACORD 27
form, in the case of property insurance, and on an ACORD 25 form, in the case of
liability insurance, and, in either case, otherwise reasonably satisfactory to
Lender and Landlord) of the existing policy and such renewal or replacement
policy as soon as available, but in any event not later than the Insurance
Expiration Date of each policy (it being understood that in no event shall
Tenant allow any insurance coverage to lapse). In the event of Tenant’s failure
to comply with any of the foregoing requirements of this Paragraph 14 prior to
the Insurance Expiration Date then either (i) if Tenant is then maintaining the
Self-Insurance Standards then the “deemed self-insurance” requirement referenced
in Paragraph 14(h) below shall apply or (ii) if Tenant is not then maintaining
the Self-Insurance Standards, the “deemed self-insurance” requirement shall
apply until Tenant procures the insurance required by this Paragraph 14; and, if
Tenant does not procure the insurance required by this Paragraph 14 within five
(5) Business Days of the giving of written notice by Landlord to Tenant,
Landlord shall be entitled to procure such insurance or Lender shall be entitled
to procure such insurance on a “forced place’ basis. Any sums expended by
Landlord or Lender in procuring such insurance shall be Additional Rent and
shall be repaid by Tenant, together with interest thereon at the Default Rate,
from the time of payment by Landlord until fully paid by Tenant, immediately
upon written demand therefor by Landlord.
(e)    Anything in this Paragraph 14 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 14(a) may be
carried under a “blanket” policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” policy or policies otherwise
comply with the provisions of this Paragraph 14, and so long as the insurer
under any “blanket” coverage (i) states the limits of coverage with respect to
the Leased Premises, and (ii) agrees that claims made under any “blanket” policy
unrelated to the Leased Premises shall not reduce the coverage limits applicable
to the Leased Premises. In the event any such insurance is carried under a
blanket policy, Tenant shall deliver to Landlord and Lenders evidence of the
issuance and effectiveness of the policy, the amount and character of the
coverage with respect to the Leased Premises and the presence in the policy of
provisions of the character required in this Paragraph 14. Notwithstanding
anything contained in this Paragraph 14 to the contrary, Tenant shall have the
right to self-insure the Leased Premises from and after the Final Completion
Date for the insurance coverages required pursuant to Paragraph 14(a) above,
subject to:




DMEAST #39566949 v10    16



--------------------------------------------------------------------------------





(i)    “self-insure” shall mean that Tenant is itself acting as though it were
the insurance company providing the insurance required under the provisions
hereof and Tenant shall pay any amounts due in lieu of insurance proceeds
because of self-insurance, which amounts shall be treated as insurance proceeds
for all purposes under this Lease.
(ii)    All amounts which Tenant pays or is required to pay and all loss or
damages resulting from risks for which Tenant has elected to self-insure or
maintain a deductible under such coverage shall be subject to the waiver of
subrogation provisions of paragraph hereof and shall not limit Tenant’s
indemnification obligations set forth in Paragraph 10.
(iii)    Tenant’s right to self-insure and to continue to self-insure is further
conditioned upon and subject to (the “Self-Insurance Standards”):
(A)    Tenant maintaining at least the Required Credit Rating;
(B)    Tenant maintaining a tangible net worth of at least $1,000,000,000;
(C)    Tenant providing Landlord with reasonable notice of its intent to
self-insure, including reasonable evidence of such self-insurance whereby Tenant
would then be maintaining appropriate loss reserves as applicable which are
actuarially derived in accordance with accepted standards of the insurance
industry and accrued (i.e., charged against earnings) or are otherwise
reasonably funded by similar institutions; and
(D)    Tenant not having committed any Event of Default that is continuing;
(iv)    In the event that Tenant elects to self-insure or maintain a deductible
under such coverage and an event or claim occurs for which a defense and/or
coverage would have been available from the insurance company as required by the
coverages cited in Paragraph 14(a) above, as can be reasonably determined by
such coverage applicable, Tenant shall:
(A)    undertake the defense of any such claim, including a defense of Landlord,
at Tenant’s sole cost and expense, and
(B)    use its own funds to pay any claim or replace any property or otherwise
provide the funding which would have been available from insurance proceeds but
for such election by Tenant to self-insure or maintain a deductible under such
coverage.
(v)    In the event that Tenant elects to self-insure, Tenant shall provide
Landlord and Lender with certificates of self-insurance and containing a waiver
of subrogation provision reasonably satisfactory to Landlord and Lender. Any
insurance coverage provided by Tenant shall be for the benefit of Tenant,
Landlord and Lender, as their respective interests may appear and, shall name
Lender under a standard mortgage provision.


DMEAST #39566949 v10    17



--------------------------------------------------------------------------------





(f)    If the estimated cost of Restoration or repair shall be an amount equal
to the Threshold Amount or less, and no Event of Default hereunder has occurred
and is continuing at such time, all proceeds of any insurance required under
clauses (i), (v) and (vi) of Paragraph 14(a) shall be payable to Tenant
(otherwise, if an Event of Default has occurred and is continuing at such time,
the Net Proceeds of such insurance payment(s) shall be paid to Trustee and
Trustee shall make the Net Proceeds available to Tenant for restoration in
accordance with Paragraph 15). Each insurer is hereby authorized and directed to
make payment under the property insurance policies (i) for all property losses
of the Threshold Amount or less, directly to Tenant (except as provided above)
and (ii) for all other property losses, directly to Trustee, instead of to
Landlord and Tenant jointly; and Tenant and Landlord each hereby appoints
Trustee as its attorney-in-fact to endorse any draft therefor for the purposes
set forth in this Lease. Except as expressly set forth in Paragraph 14(g) below,
in the event of any casualty (whether or not insured against) resulting in
damage to the Leased Premises or any part thereof, the Term shall nevertheless
continue and there shall be no abatement or reduction of Basic Rent or
Additional Rent. The Net Proceeds of all insurance payments for property losses
exceeding the Threshold Amount shall be paid to Trustee, and Trustee shall make
the Net Proceeds available to Tenant for restoration in accordance with the
provisions of Paragraph 15. Subject to Paragraph 14(g), Tenant shall, whether or
not the Net Proceeds are sufficient for the purpose, promptly and diligently
repair or replace the Improvements and Equipment in accordance with the
provisions of Paragraph 11(a). In the event that any damage or destruction shall
occur at such time as Tenant shall not have maintained third-party insurance in
accordance with Paragraph 14(a)(i), (v) and (vii), Tenant shall pay to Trustee
Tenant’s Insurance Payment.
(g)    If the cost of Restoration exceeds fifty percent (50%) or more of the
replacement cost of the Leased Premises and occurs during the final two (2)
years of the Initial Term, then Tenant may, at Tenant’s option, not later than
ninety (90) days after such casualty has occurred, serve a Tenant’s Termination
Notice upon Landlord. In the event, during the Initial Term, that Tenant shall
serve a Tenant’s Termination Notice upon Landlord pursuant to this Paragraph
14(g), Tenant shall, as part of such Tenant’s Termination Notice, be obligated
to make a rejectable offer to purchase the Leased Premises for the Purchase
Price. Landlord shall have thirty (30) days after receipt of the Tenant’s
Termination Notice to accept or reject the rejectable offer, and if Landlord
fails to act, Landlord shall be deemed to have accepted such offer. No rejection
of such offer shall be effective unless consented to in advance in writing by
Lender. Any purchase of the Leased Premises pursuant to this Paragraph 14 shall
be completed in accordance with the Purchase Procedures. If Landlord rejects
Tenant’s offer to purchase the Leased Premises, then the Lease shall terminate
in accordance with the terms of the Tenant’s Termination Notice and on such
termination date, Tenant shall pay to Landlord the Termination Value as of such
termination date, plus all accrued and unpaid Base Rent and Additional Rent to
the date of termination, less in all events the Net Proceeds (the “Casualty
Termination Payment”).
If Tenant shall serve a Tenant’s Termination Notice upon Landlord during the
final two (2) years of the Initial Term and the Tenant’s rejectable offer to
purchase is rejected by Landlord and such rejection is consented to in writing
by Lender, then (i) this Lease and the Term hereof shall terminate on the
Termination Date specified in the Termination Notice, (ii) Tenant shall have no
obligation to commence or complete the Restoration, and (iii) all of the
insurance proceeds payable in connection with the casualty shall be paid to
Lender or, if no Financing is then outstanding, to Landlord.


DMEAST #39566949 v10    18



--------------------------------------------------------------------------------





(h)    Notwithstanding anything to the contrary in this Lease, in the event any
third-party insurance required to be secured and maintained under the Lease is
not secured or maintained in force for any reason whatsoever, Tenant shall be
deemed to have self-insured such risks as defined above so long as Tenant is
then maintaining the Self-Insurance Standards, otherwise the 5-Business Day
notice and cure period referenced in Paragraph 14(d) shall apply.
15.    Restoration. The Restoration Fund shall be disbursed by Trustee (or if no
Financing is then outstanding, by a third-party escrow agent reasonably
acceptable to Landlord and Tenant) in accordance with the following conditions:
(a)    If the cost of Restoration will exceed the Threshold Amount, prior to
commencement of the Restoration the architects, general contractor(s), and plans
and specifications for the Restoration shall be approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, and which
approval shall be granted to the extent that the plans and specifications depict
a Restoration which is substantially similar to the Improvements and Equipment
which existed prior to the occurrence of the casualty or Taking, whichever is
applicable.
(b)    At the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed and remain undischarged
or unbonded or for which Tenant shall fail to provide affirmative title
insurance coverage.
(c)    Disbursements shall be made from time to time in an amount not exceeding
the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (1) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated cost of completion and
of performance of the work to date in a good and workmanlike manner in
accordance with the contracts and the plans and specifications, (2) partial
releases of liens or conditional lien waivers, and (3) other reasonable evidence
of cost and payment so that Landlord can verify that the amounts disbursed from
time to time are represented by work that is completed in place or delivered to
the site and free and clear of mechanics’ lien claims.
(d)    Each request for disbursement shall be sent by Tenant to Landlord and
Trustee, accompanied by a certificate of Tenant describing the work, materials
or other costs or expenses, for which payment is requested, stating the cost
incurred in connection therewith, stating that no Event of Default exists and
that no mechanics’ or materialmen’s liens shall have been filed and remain
undischarged or unbonded, and stating that Tenant has not previously received
payment for such work or expense; the certificate to be delivered by Tenant upon
completion of the work shall, in addition, state that the work that is the
subject of the request for disbursement has been substantially completed and
complies with the applicable requirements of this Lease. Trustee shall not
release funds from the Restoration Fund unless and until it has received a
written authorization from Landlord approving such release, which Landlord
agrees to promptly give if Tenant has satisfied all of the requirements set
forth in this Paragraph 15 in connection with such release.
(e)    The release of the Restoration Fund shall not be subject to retention by
Trustee or Lender.




DMEAST #39566949 v10    19



--------------------------------------------------------------------------------





(f)    The Restoration Fund shall be held by Trustee and shall be invested as
directed by Landlord. All interest shall become a part of the Restoration Fund.
(g)    At all times the undisbursed balance of the Restoration Fund held by
Trustee, plus any funds contributed thereto by Tenant, at its option, shall be
not less than the cost of completing the Restoration (as reasonably estimated by
Tenant, provided that Tenant shall provide to Landlord the basis for such
estimate, in reasonable detail, promptly after Landlord’s request therefor),
free and clear of all liens.
(h)    In addition, prior to commencement of Restoration and at any time during
Restoration, if the estimated cost of Restoration, as reasonably determined by
Landlord, exceeds the amount of the Net Proceeds or the Net Award, as
applicable, and Tenant’s Insurance Payment available for such Restoration,
either, at Tenant’s option and determination, the amount of such excess shall be
paid by Tenant to Trustee to be added to the Restoration Fund or Tenant shall
fund at its own expense the costs of such Restoration until the remaining
Restoration Fund is sufficient for the completion of the Restoration. Any sum in
the Restoration Fund which remains in the Restoration Fund upon the completion
of Restoration with respect to a casualty shall be paid to Tenant; any portion
of a Net Award remaining after completion of Restoration with respect to a
Taking shall be paid to Landlord.
16.    Subordination to Financing.
(a)    (i)    Subject to the provisions of Paragraph 16(a)(ii), Tenant agrees
that this Lease shall at all times, at the option of Lender, be subject and
subordinate or superior to the lien of the Mortgage, and Tenant agrees, upon
demand, without cost (other than Tenant’s attorneys’ fees incurred in reviewing
such instruments) to execute instruments as may be required to further
effectuate or confirm such subordination or superiority, provided such
instruments are reasonably acceptable to Tenant.
(ii)    Except as expressly provided in this Lease by reason of the occurrence
of an Event of Default, and as a condition to the subordination described in
Paragraph 16(a)(i) above, Tenant’s tenancy and Tenant’s rights under this Lease
shall not be disturbed, terminated or otherwise adversely affected, nor shall
this Lease be affected, by the existence of, or any default under, the Mortgage,
and in the event of a foreclosure or other enforcement of the Mortgage, or sale
in lieu thereof, the purchaser at such foreclosure sale shall be bound to Tenant
for the Term of this Lease, the rights of Tenant under this Lease shall
expressly survive, and this Lease shall in all respects continue in full force
and effect so long as no Event of Default has occurred and is continuing. Tenant
shall not be named as a party defendant in any such foreclosure suit, except as
may be required by law. The Mortgage (or other applicable Financing document) to
which this Lease is now or hereafter subordinate shall provide, in effect, that
during the time this Lease is in force and no Event of Default has occurred and
is then continuing hereunder, insurance proceeds and any condemnation award
shall be disbursed pursuant to the provisions of this Lease and shall be
permitted to be used for restoration in accordance with the provisions of this
Lease.
(b)    Notwithstanding the provisions of Paragraph 16(a), the holder of the
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to


DMEAST #39566949 v10    20



--------------------------------------------------------------------------------





subordinate and subject the Mortgage, in whole or in part, to this Lease by
recording a unilateral declaration to such effect.
(c)    At any time prior to the expiration of the Term, Tenant agrees, at the
election and upon demand of any owner of the Leased Premises, or of a Lender who
has executed an SNDA pursuant to Paragraph 16(d) below, to attorn, from time to
time, to any such owner or Lender, upon the terms and conditions of this Lease,
for the remainder of the Term. The provisions of this Paragraph 16(c) shall
inure to the benefit of any such owner or Lender, shall apply notwithstanding
that, as a matter of law, this Lease may terminate upon the foreclosure of the
Mortgage, shall be self-operative upon any such demand, and no further
instrument shall be required to give effect to said provisions.
(d)    Each of Tenant and Landlord agrees that, if requested by the other or by
any Lender, each shall (and Landlord shall cause each Lender), without charge,
and as a condition to Tenant’s obligations of subordination set forth in
Paragraph 16(a) and attornment set forth in Paragraph 16(c), enter into a
Subordination, Non-Disturbance and Attornment Agreement (an “SNDA”), in a form
reasonably requested by a Lender and reasonably acceptable to Landlord and
Tenant, provided such agreement contains provisions relating to non-disturbance
in accordance with the provisions of Paragraph 16(a) and Tenant hereby agrees
for the benefit of each Lender, that Tenant will not, (i) without in each case
the prior written consent of such Lender, which shall not be unreasonably
withheld, amend or modify this Lease (provided, however, such Lender, in such
Lender’s sole discretion may withhold or condition its consent to any amendment
or modification which would or could (A) alter in any way the amount or time for
payment of any Basic Rent or Additional Rent, (B) diminish any of Tenant’s
obligations hereunder, (C) result in any termination hereof prior to the end of
the Initial Term, or (D) otherwise, in such Lender’s reasonable judgment,
adversely affect in more than a de minimis respect the rights of Landlord or the
obligations of Tenant hereunder, or enter into any agreement with Landlord so to
do, (ii) without the prior written consent of such Lender which may be withheld
in such Lender’s sole discretion, cancel or surrender or seek to cancel or
surrender the Term hereof, or enter into any agreement with Landlord to do so
(the parties agreeing that the foregoing shall not be construed to affect the
rights or obligations of Tenant, Landlord or Lenders with respect to any
termination permitted under the express terms hereof following certain events of
condemnation or casualty as provided in Paragraph 13 or Paragraph 14), or (iii)
pay any installment of Basic Rent more than one (1) month in advance of the due
date thereof or otherwise than in the manner provided for in this Lease.
17.    Assignment, Subleasing.
(a)    If no default by Tenant that with the giving of notice and/or the passage
of time would give rise to an Event of Default or Event of Default has occurred
and is continuing under this Lease, Tenant may assign its interest in this Lease
(including, without limitation, any assignments that occur by operation of law)
and may sublet the Leased Premises in whole or in part, from time to time, to
any Person without the consent of Landlord (including, without limitation,
subleases of telecommunication space on the roof of the Improvements and/or the
parking structure, and subleases of parking rights). Tenant shall have no rights
to mortgage or otherwise hypothecate its leasehold interest under this Lease.
Landlord’s right to assign this Lease and its rights hereunder are expressly
subject to the terms and provisions of Paragraphs 31 and 32 of this Lease as set
forth below.


DMEAST #39566949 v10    21



--------------------------------------------------------------------------------





(b)    Each sublease of the Leased Premises or any part thereof shall be subject
and subordinate to the provisions of this Lease. No assignment or sublease shall
affect or reduce any of the obligations of Tenant hereunder, and all such
obligations shall continue in full force and effect as obligations of a
principal and tenant, and not as obligations of a guarantor or surety, as if no
assignment or sublease had been made, except as otherwise agreed by Landlord and
the Lenders, in their sole discretion. No assignment or sublease by Tenant shall
impose any obligations on Landlord under this Lease except as otherwise provided
in this Lease. Tenant agrees that in the case of an assignment of this Lease by
Tenant, Tenant shall, within thirty (30) days after the execution and delivery
of any such assignment, deliver to Landlord and Lender a copy of such assignment
instrument, executed and acknowledged by the assignee wherein the assignee shall
agree to assume and agree to observe and perform all of the terms and provisions
of this Lease on the part of Tenant to be observed and performed from and after
the date of such assignment. Subject to 17(c) below, all rentals and other
consideration paid to Tenant in connection with any assignment or sublease shall
remain Tenant’s sole property (without sharing with Landlord).
(c)    Upon the occurrence of an Event of Default under this Lease, Landlord
shall have the right to collect and enjoy all rents and other sums of money
payable under any sublease of any of the Leased Premises, which rents and other
sums shall be applied to Tenant’s outstanding obligations under this Lease (and
any excess shall be paid to Tenant unless and until this Lease is terminated)
and Tenant hereby irrevocably and unconditionally assigns such rents and money
to Landlord, which assignment may be exercised upon and after (but not before)
the occurrence of an Event of Default.
(d)    Notwithstanding any assignment or subletting, unless otherwise agreed by
Landlord and by Lender in its sole discretion, Tenant shall continue to remain
primarily liable and responsible for the payment of all of its obligations under
this Lease, including but not limited to the payment of Basic Rent and
Additional Rent and the performance of all its other obligations under this
Lease, including but not limited to its obligations with respect to Paragraph
32.
18.    Permitted Contests.
(a)    So long as no default that with the giving of notice and/or the passage
of time would give rise to an Event of Default by Tenant or Event of Default has
occurred and is continuing, after prior written notice to Landlord, Tenant shall
not be required to (i) pay any Imposition, (ii) comply with any Legal
Requirement, (iii) discharge or remove any lien referred to in Paragraph 9 or
12, or (iv) take any action with respect to any violation referred to in
Paragraph 11(b) so long as Tenant shall contest, in good faith and at its
expense, the existence, the amount or the validity thereof, the amount of the
damages caused thereby, or the extent of its or Landlord’s liability therefor,
by appropriate proceedings which shall operate during the pendency thereof to
prevent (A) the collection of, or other realization upon, the Imposition or lien
so contested, (B) the sale, forfeiture or loss of any of the Leased Premises,
any Basic Rent or any Additional Rent to satisfy the same or to pay any damages
caused by the violation of any such Legal Requirement or by any such violation,
(C) any material interference with Tenant’s use or occupancy of any of the
Leased Premises, and (D) the cancellation of any insurance policy. Landlord
shall reasonably cooperate with Tenant in connection with any such contest at
Tenant’s sole cost and expense.


DMEAST #39566949 v10    22



--------------------------------------------------------------------------------





(b)    In no event shall Tenant pursue any contest with respect to any
Imposition, Legal Requirement, lien, or violation, referred to above in such
manner that exposes Landlord or any Lender to (i) criminal liability, penalty or
sanction, (ii) any civil liability, penalty or sanction for which Tenant has not
made provisions reasonably acceptable to Landlord and Lenders (which may include
the requirement to post a bond therefor) or (iii) defeasance of its interest
(including the subordination of the lien of the Mortgage to a lien to which such
Mortgage is not otherwise subordinate prior to such contest) in the Leased
Premises.
(c)    Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall have the right to
attempt to settle or compromise such contest through negotiations. If requested
by Landlord, Tenant shall deliver a bond, cash collateral or other surety in an
amount sufficient to discharge any Lien of record related to such contest during
the pendency thereof. Tenant shall pay and save each Lender and Landlord
harmless against any and all losses, judgments, decrees and costs (including all
reasonable attorneys’ fees and expenses) in connection with any such contest and
shall, promptly after the final determination of such contest, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, together with all
penalties, fines, interest, costs and expenses thereof or in connection
therewith, and perform all acts the performance of which shall be ordered or
decreed as a result thereof.
19.    Default Provisions; Remedies.
(a)    As used in this Lease, the term “Event of Default” shall mean the
occurrence of any one or more of the following events under this Lease:
(i)    a failure by Tenant to make (regardless of the pendency of any
bankruptcy, reorganization, receivership, insolvency or other proceedings, in
law, in equity or before any administrative tribunal which had or might have the
effect of preventing Tenant from complying with the provisions of this Lease):
(x) any payment of Basic Rent, the Purchase Price, Default Purchase Price,
Condemnation Termination Payment or Casualty Termination Payment, as applicable,
when due and payable and the continuance of such failure for ten (10) days or
(y) any payment of Additional Rent or any other sum herein required to be paid
by Tenant (and not addressed under (x) above) which continues unremedied for a
period of twenty (20) days after written notice thereof to Tenant;
(ii)    If Tenant is not then maintaining the Self-Insurance Standards in order
to self-insure, Tenant fails to maintain the insurance coverage(s) required by
Paragraph 14 of this Lease beyond the Insurance Expiration Date and such failure
continues for the five (5) Business Day cure period following notice of such
failure from Landlord provided Tenant in Paragraph 14(d);
(iii)    failure by Tenant to perform and observe, or a violation or breach of,
any other provision in this Lease and such default shall continue for a period
of thirty (30) days after written notice thereof is given by Landlord, the
Trustee or a Lender to Tenant, or if such default is of such a nature that it
cannot reasonably be cured within such period of thirty (30) days, such period
shall be extended for an additional period of ninety (90) days (for a total cure
period of no more than one hundred twenty (120) days after written notice by
Landlord to Tenant specifying the applicable failure, unless such default is of
a nature that cannot be reasonably cured within such


DMEAST #39566949 v10    23



--------------------------------------------------------------------------------





one hundred twenty (120) day period and involves governmental oversight and/or
approvals pursuant to Legal Requirements, in which event such period shall be
extended for so long as necessary in order for Tenant to obtain such
governmental approvals within applicable cure periods imposed by Legal
Requirements); provided that Tenant has commenced to cure such default within
said period of thirty (30) days and is actively, diligently and in good faith
proceeding with continuity to remedy such default;
(iv)    an Agency Agreement Event of Default has occurred;
(v)    Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent, (B)
voluntarily consent to the appointment of a receiver or trustee for itself or
for any of the Leased Premises, (C) voluntarily file a petition seeking relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, or (D) voluntarily file a general assignment for the benefit
of creditors or (E) be the subject of an involuntary case or proceeding against
Tenant of the nature referred to in the foregoing subclauses of this clause
(iii) which remains undismissed for more than ninety (90) days;
(vi)    a court shall enter an order, judgment or decree appointing a receiver
or trustee for Tenant or for the Leased Premises or approving a petition filed
against Tenant which seeks relief under the bankruptcy or other similar laws of
the United States or any State or otherwise entering an order for relief in any
such proceeding, and such order, judgment or decree shall remain in force,
undischarged or unstayed, ninety (90) days after it is entered;
(vii)    Tenant shall in any insolvency proceedings be liquidated or dissolved
or shall voluntarily commence proceedings towards its liquidation or
dissolution; or
(viii)    the estate or interest of Tenant in the Leased Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within ninety (90) days after such levy or attachment.
(b)    If any Event of Default shall have occurred, Landlord shall have the
right at its option, then or at any time thereafter, to do any one or more of
the following without demand upon or notice to Tenant:
(i)    Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice (which date shall be no sooner than
thirty (30) days after the date of the notice). Provided that Tenant has not
cured all Events of Default prior to the date specified in Landlord’s notice,
the Term and the estate hereby granted and all rights of Tenant hereunder shall
expire and terminate as if such date were the date hereinabove fixed for the
expiration of the Term, and Tenant shall vacate and surrender the Leased
Premises to Landlord on or prior to such date, but Tenant shall remain liable
for all its obligations hereunder through the date hereinabove fixed for the
expiration of the Term, including its liability for Basic Rent and Additional
Rent as hereinafter provided in Paragraphs 19(c) and (d).
(ii)    Landlord may, whether or not the Term of this Lease shall have been
terminated pursuant to clause (i) above give Tenant notice of termination of
Tenant’s right to possess the Leased Premises, in which event Tenant shall
vacate and surrender the Leased Premises to Landlord on a date specified in such
notice (which date shall be no sooner than thirty (30) days


DMEAST #39566949 v10    24



--------------------------------------------------------------------------------





after the date of the notice). Upon or at any time after taking possession of
the Leased Premises, Landlord may remove any persons or property therefrom.
Landlord shall be under no liability for or by reason of any such entry,
repossession or removal. No such entry or repossession shall be construed as an
election by Landlord to terminate this Lease unless Landlord gives a written
notice of such intention to Tenant pursuant to clause (i) above.
(iii)    After repossession of the Leased Premises pursuant to clause (ii)
above, whether or not this Lease shall have been terminated pursuant to clause
(i) above, Landlord may relet the Leased Premises or any part thereof to such
tenant or tenants for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Term) for such
rent, on such conditions (which may include concessions or free rent) and for
such uses as Landlord, in its discretion, may determine; and Landlord shall
collect and receive any rents payable by reason of such reletting. The rents
received on such reletting shall be applied (A) first to the reasonable and
actual expenses of such reletting and collection, including without limitation
necessary renovation and alterations of the Leased Premises, reasonable and
actual attorneys’ fees and any reasonable and actual real estate commissions
paid, and (B) thereafter toward payment of all sums due or to become due
Landlord hereunder. If a sufficient amount to pay such expenses and sums shall
not be realized or secured, then Tenant shall pay Landlord any such deficiency
monthly, and Landlord may bring an action therefor as such monthly deficiency
shall arise. Landlord shall not, in any event, be required to pay Tenant any
sums received by Landlord on a reletting of the Leased Premises in excess of the
rent provided in this Lease, but such excess shall reduce any accrued present or
future obligations of Tenant hereunder. Landlord’s re-entry and reletting of the
Leased Premises without termination of this Lease shall not preclude Landlord
from subsequently terminating this Lease as set forth above. Landlord may make
such Alterations as Landlord in its reasonable discretion may deem advisable.
Tenant agrees to pay Landlord, as Additional Rent, within thirty (30) days after
Landlord’s demand therefor, all reasonable expenses incurred by Landlord in
obtaining possession, in performing Alterations and in reletting any of the
Leased Premises, including fees and commissions of attorneys, architects, agents
and brokers.
(iv)    Landlord may exercise any other right or remedy now or hereafter
existing by law or in equity, except that Landlord waives all rights to evict or
“lock-out” Tenant from the Leased Premises, or any portion thereof, without
judicial process.
(c)    In the event of any expiration or termination of this Lease or
termination of Tenant’s right to possess the Leased Premises by reason of the
occurrence of an Event of Default, Tenant shall vacate and surrender the Leased
Premises to Landlord. Tenant shall pay to Landlord Basic Rent and all Additional
Rent required to be paid by Tenant to and including the date of such expiration,
termination or repossession and, thereafter, Tenant shall, until the end of what
would have been the Term in the absence of such expiration, termination or
repossession, and whether or not any of the Leased Premises shall have been
relet, be liable to Landlord for and shall pay to Landlord as liquidated and
agreed current damages: (i) Basic Rent and Additional Rent which would be
payable under this Lease by Tenant in the absence of such expiration,
termination or repossession from time to time as such Basic Rent and Additional
Rent become due, less (ii) the net proceeds, if any, of any reletting pursuant
to Paragraph 19(b)(iii), after deducting from such proceeds all of Landlord’s
reasonable expenses in connection with such reletting (including all reasonable
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
employees’ expenses, costs of Alteration and expenses of preparation for
reletting), plus (iii) all Additional


DMEAST #39566949 v10    25



--------------------------------------------------------------------------------





Payments paid or payable by Landlord. Tenant hereby agrees to be and remain
liable for all sums aforesaid and Landlord may recover such damages from Tenant
and institute and maintain successive actions or legal proceedings against
Tenant for the recovery of such damages. Nothing herein contained shall be
deemed to require Landlord to wait to begin such action or other legal
proceedings until the date when the Term would have expired by limitation had
there been no such Event of Default.
(d)    At any time after such expiration or sooner termination of this Lease by
Landlord pursuant to Paragraph 19 or pursuant to law or if Landlord shall have
reentered the Leased Premises, as the case may be, whether or not Landlord shall
have recovered any amounts under Paragraph 19(b)(iii) or 19(c), Landlord shall
be entitled to recover from Tenant and Tenant shall pay to Landlord, on demand,
as and for liquidated and agreed final damages for Tenant’s default, the Default
Purchase Price. If any statute or rule of law governing a proceeding in which
such liquidated final damages provided for in this Paragraph 19(d) are to be
proved shall validly limit the amount thereof to an amount less than the amount
above agreed upon, Landlord shall be entitled to the maximum amount allowable
under such statute or rule of law. In no event shall the foregoing damages
amount be less than an amount sufficient to pay off the Financing and all
applicable Additional Payments.
(e)    Notwithstanding anything to the contrary set forth in this Lease,
Landlord will not be in default in the performance of any obligation that
Landlord is required to perform under the terms of this Lease unless Landlord
fails to perform the obligation within thirty (30) days after the receipt of
written notice from Tenant specifying in reasonable detail Landlord’s failure to
perform; if, however, the nature of Landlord’s obligation is such that it cannot
be rectified through the payment of money or the exercise of reasonable
diligence within such 30-day period, a default on Landlord’s part will not arise
so long as Landlord commences to rectify its failure within such initial 30-day
period and subsequently pursues the rectification of its failure with diligence
and continuity. If Landlord fails to timely cure such default, Tenant may
exercise any other rights provided in this Lease or at law or in equity,
including, without limitation, a suit for actual damages, but Tenant shall not
have the right to offset Rent or terminate this Lease due to a default by
Landlord hereunder.
20.    Additional Rights of Landlord and Tenant.
(a)    Except as may be specifically provided herein, no right or remedy
conferred upon or reserved to Landlord in this Lease is intended to be exclusive
of any other right or remedy; and except as may be specifically provided herein,
each and every right and remedy shall be cumulative and in addition to any other
right or remedy contained in this Lease. No delay or failure by Landlord to
enforce its rights under this Lease shall be construed as a waiver, modification
or relinquishment thereof. In addition to the other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by Applicable Law, to
injunctive relief in case of the violation or attempted or threatened violation
of any of the provisions of this Lease, or to specific performance of any of the
provisions of this Lease.








DMEAST #39566949 v10    26



--------------------------------------------------------------------------------





(b)    Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof.
(c)    Landlord hereby waives any and all landlord’s or similar liens pertaining
to Trade Fixtures or any property of Tenant, and any and all rights to distrain
or levy upon Trade Fixtures or any other personal property of Tenant regardless
of whether such liens are created or otherwise. Landlord agrees at the request
and expense of Tenant, to execute a waiver of any landlord’s or similar lien for
the benefit of any present or future holder of a security interest in, or lessor
of, any Trade Fixtures or any other personal property of Tenant. Landlord agrees
to review any requested form of waiver provided by Tenant within ten (10)
Business Days of receipt thereof.
(d)    (i)    Tenant agrees to pay to Landlord any and all reasonable costs and
expenses incurred by Landlord in connection with any litigation or other action
instituted by Landlord to enforce the obligations of Tenant under this Lease, to
the extent that Landlord has prevailed in any such litigation or other action.
Any amount payable by Tenant to Landlord pursuant to this Paragraph 20(d)(i)
shall be due and payable by Tenant to Landlord as Additional Rent within thirty
(30) days after a final, non-appealable judgment or decision is rendered in
favor of Landlord in such litigation or other action.
(ii)    Landlord agrees to pay to Tenant any and all reasonable costs and
expenses incurred by Tenant in connection with any litigation or other action
instituted by Tenant to enforce the obligations of Landlord under this Lease, to
the extent that Tenant has prevailed in any such litigation or other action. Any
amount payable by Landlord to Tenant pursuant to this Paragraph 20(d)(ii) shall
be due and payable within thirty (30) days after a final, non-appealable
judgment or decision is rendered in favor of Tenant in such litigation or other
action.
21.    Notices. All Notices shall be in writing and shall be deemed to have been
given for all purposes (i) three (3) Business Days after having been sent by
United States mail, by registered or certified mail, return receipt requested,
postage prepaid, addressed to the other party at its address as stated below,
(ii) on the next Business Day after having been sent for overnight delivery by
Federal Express, United Parcel Service or other nationally recognized air
courier service or (iii) on the Business Day delivered, if hand delivered.
To the Addresses stated below:
If to Landlord:


CGA 525 SOUTH TRYON TIC 1, LLC
CGA 525 SOUTH TRYON TIC 2, LLC
CK 525 SOUTH TRYON TIC, LLC
9475 Deereco Road, Suite 300
Timonium, Maryland 21093
Attention: W. Kyle Gore
Telephone: (410) 308-6220


DMEAST #39566949 v10    27



--------------------------------------------------------------------------------





E-mail: kyle.gore@cgacapital.com


with copies concurrently to:


Ballard Spahr LLP
300 East Lombard Street, 18th Floor
Baltimore, Maryland 21202
Attention: Thomas A. Hauser, Esq.
Telephone: (410) 528-5691
E-mail: hauser@ballardspahr.com


Childress Klein
301 South College Street, Suite 2800
Charlotte, North Carolina 28202
Attention: Tom Coyle
Telephone: (704) 3434308
E-mail: tom.coyle@childressklein.com


If to Tenant:


Duke Energy Carolinas, LLC
c/o Duke Energy Real Estate Services
550 South Tryon Street, DEC22A
Charlotte, North Carolina 28202
Attention: Lease Administration
   
Duke Energy Carolinas, LLC
550 South Tryon Street, DEC45A
Charlotte, North Carolina 28202
Attention: Karol P. Mack, Deputy General Counsel
Telephone: (704) 382-8165
E-mail: karol.mack@duke-energy.com




If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. For the purposes of this Paragraph 21, any party may substitute its
address by giving fifteen days’ notice to the other party in the manner provided
above. Any Notice may be given on behalf of any party by its counsel.
22.    Estoppel Certificates. Landlord and Tenant shall at any time and from
time to time, upon not less than ten (10) Business Days’ prior written request
by the other, execute, acknowledge and deliver to the other a statement in
writing, certifying (i) that this Lease is unmodified and in full effect (or, if
there have been modifications, that this Lease is in full effect as modified,
setting forth such modifications), (ii) the dates to which Basic Rent payable
hereunder has been paid, (iii)


DMEAST #39566949 v10    28



--------------------------------------------------------------------------------





that no default by such Person exists hereunder and, to the knowledge of the
signer of such certificate, no default by the other party hereto exists
hereunder or, in either case, specifying each such default of which the signer
may have knowledge, (iv) the remaining Term hereof, and (v) such other matters
as may reasonably be requested by the party requesting the certificate. It is
intended that any such statements may be relied upon by Lenders or potential
Lenders, by the recipient of such statements or their assignees and/or by any
prospective purchaser, assignee or subtenant of the Leased Premises or of the
membership interests in Landlord.
23.    Surrender and Holding Over.
(a)    Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord. Tenant shall
remove from the Leased Premises on or prior to such expiration or earlier
termination the Trade Fixtures and personal property which is owned by Tenant or
third parties other than Landlord, and Tenant at its expense shall, on or prior
to such expiration or earlier termination, repair any damage caused by such
removal. Trade Fixtures and personal property not so removed at the expiration
of the Term or within ninety (90) days after the earlier termination of the Term
for any reason whatsoever shall become the property of Landlord, and Landlord
may thereafter cause such property to be removed from the Leased Premises. The
cost of removing and disposing of such property and repairing any damage to any
of the Leased Premises caused by such removal shall be borne by Tenant. Landlord
shall not in any manner or to any extent be obligated to reimburse Tenant for
any property which becomes the property of Landlord as a result of such
expiration or earlier termination.
(b)    Any holding over by Tenant of the Leased Premises after the expiration or
earlier termination of the term of this Lease or any extensions thereof, with
the consent of Landlord, shall operate and be construed as tenancy from month to
month only, at one hundred ten percent (110%) of the Basic Rent reserved herein
and upon the same terms and conditions as contained in this Lease.
Notwithstanding the foregoing, any holding over without Landlord’s consent shall
entitle Landlord, in addition to collecting monthly Basic Rent at the rate set
forth in the previous sentence, to exercise all rights and remedies provided by
law or in equity, including the remedies of Paragraph 19(b).
24.    No Merger of Title. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Leased Premises by reason of the fact that the same person,
corporation, firm or other entity may acquire or hold or own, directly or
indirectly, (a) this Lease or the leasehold estate created by this Lease or any
interest in this Lease or in such leasehold estate and (b) the fee estate or
ownership of any of the Leased Premises or any interest in such fee estate or
ownership. No such merger shall occur unless and until all persons,
corporations, firms and other entities having any interest in (i) this Lease or
the leasehold estate created by this Lease and (ii) the fee estate in or
ownership of the Leased Premises or any part thereof sought to be merged shall
join in a written instrument effecting such merger and shall duly record the
same.
25.    Definition of Landlord; Limitation of Liability.
(a)    Anything contained herein to the contrary notwithstanding, any claim
based on or in respect of any liability of Landlord under this Lease shall be
enforced only against Landlord’s interest in and revenues from the Leased
Premises or condemnation, insurance or sale proceeds


DMEAST #39566949 v10    29



--------------------------------------------------------------------------------





related thereto, and shall not be enforced against Landlord individually or
personally, or against any member or other Affiliate of Landlord, but in no
event shall any such claim give rise to a right by Tenant to offset Rent or
terminate this Lease due to a default by Landlord, except as otherwise expressly
provided in Paragraphs 13 and 14 of this Lease.
(b)    The term “Landlord” as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners of the Leased Premises or holder of the
Mortgage in possession at the time in question of the Leased Premises and in the
event of any transfer or transfers of the title of the Leased Premises, Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved from and after the date of
such transfer and conveyance of all liability as respects the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed (but shall remain liable with respect to all such
liability arising from events or circumstances existing prior to the date of
such transfer).
(c)    Tenant agrees that Tenant shall not be entitled to recover from Landlord
nor any of its members or Affiliates, any indirect, special or consequential
damages Tenant may incur as a result of a default by Landlord under this Lease
or other action by Landlord. Landlord agrees that Landlord shall not be entitled
to recover from Tenant nor any of its members or Affiliates, any indirect,
special or consequential damages Landlord may incur as a result of a default
under this Lease or other action by Tenant. The provisions contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Landlord might otherwise have to any suit or action in connection with
enforcement or collection of amounts which may become owing or payable under or
on account of insurance maintained by Tenant.
26.    Hazardous Materials.
(a)    Tenant agrees that it will not on, about, or under the Leased Premises,
make, release, treat or dispose of any Hazardous Materials; but the foregoing
shall not prevent the use, storage or existence of any hazardous substances in
the ordinary course of business of Tenant which are used and stored in
accordance with Legal Requirements. Tenant represents and warrants that it will
at all times comply with CERCLA and each other applicable Environmental Law.
(b)    To the extent required by CERCLA and/or any other Environmental Laws,
Tenant shall remove any Hazardous Materials, whether now or hereafter existing
on the Leased Premises and whether or not arising out of or in any manner
connected with Tenant’s occupancy of the Leased Premises during the Term, and
shall remediate any damage of harm or potential damage or harm causes, or that
may be caused, by such Hazardous Materials.
(c)    Tenant agrees that it will not install any underground storage tank at
the Leased Premises without specific, prior written approval from Landlord, but
Tenant shall be permitted without Landlord’s approval to install, operate,
maintain, repair, and replace above-ground (but below grade) fuel tank(s) for
use in connection with Tenant’s back-up generator(s) to be installed at the
Leased Premises.
(d)    If following written notice and the expiration of the applicable cure
period afforded Tenant pursuant to this Lease, Tenant fails to perform any
necessary remediation work that Tenant is required to do to comply with this
Paragraph 26, then Landlord may perform (and shall have the


DMEAST #39566949 v10    30



--------------------------------------------------------------------------------





right to enter onto the Leased Premises to perform) the same on Tenant’s behalf
and at Tenant’s expense.
27.    Entry by Landlord. Subject to Tenant’s reasonable security requirements,
Landlord, Lender or their authorized representatives shall have the right upon
reasonable notice (which shall be not less than two (2) Business Days except in
the case of emergency) to enter the Leased Premises at all reasonable business
hours (and at all other times in the event of an emergency): (a) for the purpose
of inspecting the same or for the purpose of doing any work under Paragraph
11(c), and may take all such action thereon as may be necessary or appropriate
for any such purpose (but nothing contained in this Lease or otherwise shall
create or imply any duty upon the part of Landlord to make any such inspection
or do any such work), and (b) for the purpose of showing the Leased Premises to
prospective purchasers and mortgagees and, at any time within six (6) months
prior to the expiration of the Term of this Lease (i.e., if Tenant has not
timely exercised the next available renewal option, if any, pursuant to
Paragraph 5(b)), for the purpose of showing the same to prospective tenants. No
such entry shall constitute an eviction of Tenant, but any such entry shall be
done by Landlord in such reasonable manner as to minimize any disruption of
Tenant’s business operation.
28.    No Usury. The intention of the parties being to conform strictly to the
applicable usury laws, whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the legal rate permitted
to be charged, such rate herein provided to be paid shall be deemed reduced to
such legal rate.
29.    Financial Statements. During the Term, Tenant shall submit to Landlord
and Lender, either in print or in electronic form, the following financial
statements, all of which must be prepared in accordance with GAAP consistently
applied: (i) as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of Tenant, a consolidated balance
sheet of Tenant and its subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with past practice and with applicable requirements of the
Securities and Exchange Commission by Deloitte & Touche or other independent
public accountants of nationally recognized standing; and (ii) as soon as
available and in any event within sixty (60) days after the end of each of the
first three quarters of each fiscal year of Tenant, a consolidated balance sheet
of Tenant and its subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of Tenant’s fiscal year ended at the end of such quarter, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of Tenant’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation in all
material respects, GAAP and consistency. For as long as Tenant shall be a
publicly reporting company and is required to file quarterly and annual
statements with the SEC, then Tenant shall submit to Landlord and Lender (in
satisfaction of the requirements set forth in the preceding sentence), when
filed with the SEC, copies of Tenant’s forms 10-Q and 10-K, provided that to the
extent such forms are available through EDGAR or a similar internet site, no
such submission shall be required.




DMEAST #39566949 v10    31



--------------------------------------------------------------------------------





30.    Withholdings.
(a)    Notwithstanding anything herein to the contrary, Tenant agrees that each
payment of Basic Rent and Additional Rent shall be free and clear of, and
without deduction for any withholdings of any nature whatsoever unless required
by Applicable Law. If any deduction or withholding is required with respect to a
payment of Basic Rent and/or Additional Rent by Tenant, Tenant shall pay an
additional amount such that the net amount actually received by the Tax
Indemnitee, after deduction or withholding, will be equal, on an After-Tax
Basis, to all such amounts that would be received by the Tax Indemnitee if no
such deduction or withholding had been required; provided, that Tenant shall not
be obligated to pay any additional amount pursuant to this Paragraph 30 if the
requirement to make such payment is solely due to the failure of a Tax
Indemnitee to comply with Paragraph 8(a)(ii)(E) to obtain relief or exemption
from such withholding.
(b)    Notwithstanding anything herein to the contrary, the provisions of this
Paragraph 30 shall survive the earlier termination of this Lease.
31.    Right of First Offer.
(a)    So long as Tenant maintains the Required Credit Rating, Landlord may not
sell or otherwise transfer title to the Leased Premises (other than to Tenant)
prior to December 31, 2027. If Landlord shall desire at any time during the Term
to sell the Leased Premises at any time after December 31, 2027, Landlord shall
first provide an offer to sell to Tenant, which offer (the “Offer”) shall set
forth the purchase price (the “Right of First Offer Purchase Price”) and other
substantive terms of such sale (and include a copy of any marketing brochure
and/or bid package that Landlord may have prepared in anticipation of attempting
to sell the Leased Premises to third parties), and Tenant shall have thirty (30)
days within receipt of such Offer to elect to purchase the Leased Premises on
the precise terms and conditions of the Offer. If Tenant elects to so purchase
the Leased Premises Tenant shall give to Landlord written notice thereof
(“Acceptance Notice”) together with a notice that, at Tenant’s election, Tenant
seeks to assume the Financing as a full recourse obligation of Tenant (subject
to receipt of consent from the Lender as to the form and substance of such
assumption by Tenant) (a “Tenant Assumption”), the closing shall be held within
sixty (60) days after the date of the Acceptance Notice, whereupon, upon receipt
by Landlord of the Right of First Offer Purchase Price for the Leased Premises
and the documentation necessary for the Tenant Assumption, Landlord shall convey
the Leased Premises to Tenant (or its designee). At the closing, Landlord shall
deliver to Tenant (or its designee) a special warranty deed (or local
equivalent), sufficient to convey to Tenant (or its designee) fee simple title
to the Leased Premises free and clear of all Liens, restrictions and
encumbrances, except for the Permitted Encumbrances (excluding, unless a Tenant
Assumption occurs, the Mortgage and any other mortgage, deed of trust or similar
security instrument created by Landlord), Liens or encumbrances created,
suffered or consented to in writing by Tenant or arising by reason of the
failure of Tenant to have observed or performed any term, covenant or agreement
herein to be observed or performed by Tenant or that are otherwise the
responsibility of Tenant hereunder, the Lien of any Impositions then affecting
the Leased Premises and this Lease shall remain in full force and effect. If
Tenant does not elect to make a Tenant Assumption and purchases the Leased
Premises, Tenant acknowledges that the Financing must be paid in full in
accordance with its terms in order for the Mortgage to be released as a lien
against the Leased Premises, and following payment of the Right of First Offer
Purchase Price for the Leased Premises Tenant may elect to assume (or its
designee assume) this Lease, or terminate


DMEAST #39566949 v10    32



--------------------------------------------------------------------------------





this Lease at any time on or after the Closing Date. In the event Tenant shall
elect not to so purchase the Leased Premises, Landlord may thereafter sell the
Leased Premises to any Person without again offering it to Tenant, provided that
(i) the purchase price shall not be less than 95% of that set forth in the
Offer, (ii) the material terms of such purchase shall not be materially more
favorable to the buyer than those set forth in the Offer and (iii) the purchase
is consummated within six (6) months after Landlord’s submission of the Offer to
Tenant all as reasonably substantiated by Landlord to Tenant, and provided,
further, that any subsequent proposed sale of the Leased Premises shall remain
subject to this Paragraph 31.
(b)    Notwithstanding anything to the contrary herein, the provisions of this
Paragraph 31 shall not apply to (i) any sale or conveyance of the Leased
Premises in foreclosure sale (or similar proceeding) of a bona-fide mortgage or
deed of trust or to any conveyance in lieu of foreclosure of such a mortgage or
deed of trust or any subsequent sale or conveyance of the Leased Premises after
such foreclosure sale (or similar proceeding) or conveyance in lieu of
foreclosure, (ii) any sale or conveyance of the Leased Premises which occurs
during the existence of an Event of Default hereunder, or (iii) any sale,
transfer, assignment or pledge of less than 50% of the beneficial ownership
interest, membership interest, partnership interest or other equity interest in
Landlord, and/or the change of the manager or other controlling person of
Landlord, or any transfer, sale or other disposition of the Leased Premises; it
being understood that any transfer of 50% or more of the membership interest in
Landlord to any party after December 31, 2027 shall be subject to Tenant’s
rights set forth in Paragraph 31(a) above. Any purchase of the Leased Premises
pursuant to this Paragraph 31 shall be completed in accordance with the Purchase
Procedures.
32.    Call Option/Put Option.
(a)    Call Option. Tenant shall have the option to purchase the Leased Premises
for an all cash purchase price equal to the amount set forth in Schedule D
attached hereto (the “Call Option Purchase Price”) on the Expiration Date (the
“Call Option”). Tenant shall give written notice to Landlord and Lender on or
prior to June 30, 2051 of Tenant’s election to exercise the Call Option. If
Tenant exercises the Call Option on or prior to June 30, 2051, the closing of
the Call Option shall occur on the Expiration Date, whereupon, upon receipt by
Landlord of the Call Option Purchase Price for the Leased Premises, subject to
any required credits and adjustments required pursuant to the Purchase
Procedures, Landlord shall convey the Leased Premises to Tenant (or its
designee).
(b)    Put Option. If Tenant does not exercise the Call Option on or prior to
June 30, 2051, Landlord and Lender shall, with the prior written consent of
Lender, have the option to put (and require Tenant to purchase) the Leased
Premises (the “Put Option”) on the Expiration Date for an all cash purchase
price equal to the amount set forth in Schedule D attached hereto (the “Put
Option Purchase Price”) by sending written notice to Tenant on or prior to
August 31, 2052 of the exercise of the Put Option; provided however, that in the
event Landlord fails to deliver notice to Tenant electing to exercise the Put
Option on or prior to August 31, 2052, then Landlord shall be deemed to have
exercised the Put Option. Notwithstanding Landlord’s exercise or deemed exercise
of the Put Option, Landlord shall have the right, with the prior written consent
of Lender, to rescind any such exercise of the Put Option by delivering to
Tenant a written notice of rescission no later than September 30, 2052. If
Landlord or Lender exercises the Put Option, the closing of the Put Option shall
occur on the Expiration Date, whereupon, upon receipt by Landlord of the
purchase price for


DMEAST #39566949 v10    33



--------------------------------------------------------------------------------





the Leased Premises, subject to any required credits and adjustments required
pursuant to the Purchase Procedures, Landlord shall convey the Leased Premises
to Tenant (or its designee).
(c)    Closing. At the closing of the Call Option, or the Put Option, as
applicable, Landlord shall deliver to Tenant (or its designee) a special
warranty deed (or local equivalent), sufficient to convey to Tenant (or its
designee) fee simple title to the Leased Premises free and clear of all Liens,
restrictions and encumbrances, except for the Permitted Encumbrances (excluding
the Mortgage and any other mortgage, deed of trust or similar security
instrument created by Landlord), Liens or encumbrances created, suffered or
consented to in writing by Tenant or arising by reason of the failure of Tenant
to have observed or performed any term, covenant or agreement herein to be
observed or performed by Tenant or that are otherwise the responsibility of
Tenant hereunder, the Lien of any Impositions then affecting the Leased
Premises. Any purchase of the Leased Premises pursuant to this Paragraph 32
shall be completed in accordance with the Purchase Procedures.
33.    Separability.
Each and every covenant and agreement contained in this Lease is, and shall be
construed to be, a separate and independent covenant and agreement, and the
breach of any such covenant or agreement by Landlord shall not discharge or
relieve Tenant from its obligation to perform the same. If any term or provision
of this Lease or the application thereof to any provision of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid and unenforceable, the remainder of this Lease, or the application of
such term or provision to person or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and shall be enforced to the extent
permitted by law.
34.    Miscellaneous.
(a)    The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.
(b)    As used in this Lease the singular shall include the plural as the
context requires and the following words and phrases shall have the following
meanings: (i) “including” shall mean “including but not limited to”; (ii)
“provisions” shall mean “provisions, terms, agreements, covenants and/or
conditions”; (iii) “lien” shall mean “lien, charge, encumbrance; title retention
agreement, pledge, security interest, mortgage and/or deed of trust”; and (iv)
“obligation” shall mean “obligation, duty, agreement, liability, covenant or
condition”.
(c)    Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Any act which Tenant is required to perform under this
Lease shall be performed at Tenant’s sole cost and expense.






DMEAST #39566949 v10    34



--------------------------------------------------------------------------------





(d)    This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought. This Lease and the
Agency Agreement embody the entire agreement and understanding between Tenant
and Landlord with respect to the transactions contemplated hereby and supersede
all other agreements and understandings between Tenant and Landlord with respect
to the subject matter thereof. This Lease and the Agency Agreement represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of Tenant and Landlord or
any coursed of prior dealings. There are no unwritten oral agreements between
the parties.
(e)    This Lease shall inure to the benefit of and bind Tenant, Landlord, and
their respective successors and assigns.
(f)    This Lease will be simultaneously executed in several counterparts, each
of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.
(g)    This Lease shall be governed by and construed according to the laws of
the State in which the Leased Premises is located.
(h)    TO THE FULLEST EXTENT ALLOWED BY LEGAL REQUIREMENTS, LANDLORD AND TENANT
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LEASE AND ANY COUNTERCLAIM THEREUNDER.
(i)    Tenant hereby represents and warrants that neither Tenant nor any of its
Affiliates is in violation of (i) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, (ii)
Executive Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or (iii) the anti-money laundering provisions of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”)
amending the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq and any other laws
relating to terrorism or money laundering.
(j)    For the purposes of the creation and enforcement of this Lease as a
mortgage and security agreement, the Tenant hereby GRANTS, BARGAINS, SELLS,
WARRANTS, CONVEYS, ALIENS, REMISES, RELEASES, ASSIGNS, SETS OVER AND CONFIRMS to
Landlord and its successors and assigns all of Tenant’s right, title, and
interest in and to the Leased Premises.






35.    Tenancy-In-Common.


DMEAST #39566949 v10    35



--------------------------------------------------------------------------------





Each of the entities comprising Landlord respectively acknowledge that all of
such entities comprising Landlord are jointly and severally liable for the
performance and satisfaction of all obligations of Landlord as set forth herein.
Pursuant to that certain Tenancy-In-Common Agreement dated of even date herewith
by and among TIC 1, TIC 2 and TIC 3 (the “TIC Agreement”), each entity
comprising Landlord has appointed TIC 3 to act on its behalf as its agent under
the TIC Agreement and authorizes TIC 3 to take such actions on its behalf and to
exercise such powers delegated to TIC 3 by the terms of the TIC Agreement,
together with such actions and powers incidental thereto. Tenant shall be
entitled to rely on any and all communications or acts of TIC 3 with respect to
the exercise of any rights or the granting of any consent, waiver or approval on
behalf of the entities comprising Landlord in all circumstances where an action
by Landlord is required or permitted pursuant to this Agreement without the
right or necessity of making any inquiry of any individual entity comprising
Landlord as to the authority of TIC 3 with respect to such matter.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




DMEAST #39566949 v10    36



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.
LANDLORD:


CGA 525 SOUTH TRYON TIC 1, LLC,
a Delaware limited liability company




By:    /s/ W. Kyle Gore
Name: W. Kyle Gore
Title: Authorized Officer


CGA 525 SOUTH TRYON TIC 2, LLC,
a Delaware limited liability company




By:    /s/ W. Kyle Gore
Name: W. Kyle Gore
Title: Authorized Officer






[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


DMEAST #39566949 v10    S-1    LEASE AGREEMENT





--------------------------------------------------------------------------------





CK 525 SOUTH TRYON TIC, LLC,
a Delaware limited liability company




By:    /s/ Thomas C. Coyle, Jr.
Name: Thomas C. Coyle, Jr.
Title: Authorized Officer










[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




DMEAST #39566949 v10    S-2    LEASE AGREEMENT





--------------------------------------------------------------------------------





TENANT:


DUKE ENERGY CAROLINAS, LLC,
a North Carolina limited liability company




By: /s/John L. Sullivan, III
Name: John L. Sullivan, III
Title: Assistant Treasurer




















DMEAST #39566949 v10    S-3    LEASE AGREEMENT





--------------------------------------------------------------------------------






EXHIBIT A
Legal Description
LEGAL DESCRIPTION OF THE PROPERTY


Lying and being situate in Mecklenburg County, North Carolina, and being more
particularly described as follows:


PARCEL I:


BEING ALL OF Lot 1, approximately 2.092 Acres, as shown on plat entitled
"Recombination Plat for: Duke Energy Carolinas, LLC" recorded in Map Book 64 at
Page 518 and revised in Map Book 64 at Page 734, in the Office of the Register
of Deeds of Mecklenburg County, North Carolina.


PARCEL II:


TOGETHER WITH the easements contained in Temporary Easement Agreements recorded
in Book 33484 at Page 343; Book 33483 at Page 686; Book 33531 at Page 847; Book
33531 at Page 854; and Book 33656 at Page 284, in the Office of the Register of
Deeds of Mecklenburg County, North Carolina.


PARCEL III:


TOGETHER WITH the easements contained in that certain Easement Agreement
recorded in Book 34134 at Page 170, in the Office of the Register of Deeds of
Mecklenburg County, North Carolina.










A-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------






EXHIBIT B
BASIC RENT
Basic Rent is due commencing on the Rent Commencement Date on each Basic Rent
Payment Date during the Term in the amount set forth for such Basic Rent Payment
Date on Schedule I attached to this Exhibit B.
During each Renewal Term, the Basic Rent payable on each Basic Rent Payment Date
during such Renewal Term shall be the amount set for such Basic Rent Payment
Date on Schedule I attached to this Exhibit B.




B-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------





SCHEDULE I
Basic Rent Schedule


a2019form10kexhibit10_image1.gif [a2019form10kexhibit10_image1.gif]




B-2


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image2.gif [a2019form10kexhibit10_image2.gif]


B-3


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image3.gif [a2019form10kexhibit10_image3.gif]


B-4


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image4.gif [a2019form10kexhibit10_image4.gif]


B-5


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image5.gif [a2019form10kexhibit10_image5.gif]


B-6


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image6.gif [a2019form10kexhibit10_image6.gif]


B-7


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image7.gif [a2019form10kexhibit10_image7.gif]


B-8


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image8.gif [a2019form10kexhibit10_image8.gif]


B-9


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit10_image9.gif [a2019form10kexhibit10_image9.gif]


B-10


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image10.gif [a2019form10kexhibit1_image10.gif]






B-11


DMEAST #39566949 v10

--------------------------------------------------------------------------------






SCHEDULE A
Termination Values
a2019form10kexhibit1_image11.gif [a2019form10kexhibit1_image11.gif]


Schedule A-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image12.gif [a2019form10kexhibit1_image12.gif]


Schedule A-2


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image13.gif [a2019form10kexhibit1_image13.gif]


Schedule A-3


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image14.gif [a2019form10kexhibit1_image14.gif]


Schedule A-4


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image15.gif [a2019form10kexhibit1_image15.gif]


Schedule A-5


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image16.gif [a2019form10kexhibit1_image16.gif]


Schedule A-6


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image17.gif [a2019form10kexhibit1_image17.gif]


Schedule A-7


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image18.gif [a2019form10kexhibit1_image18.gif]


Schedule A-8


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image19.gif [a2019form10kexhibit1_image19.gif]


Schedule A-9


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image20.gif [a2019form10kexhibit1_image20.gif]


Schedule A-10


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image21.gif [a2019form10kexhibit1_image21.gif]


Schedule A-11


DMEAST #39566949 v10

--------------------------------------------------------------------------------





a2019form10kexhibit1_image22.gif [a2019form10kexhibit1_image22.gif]






Schedule A-12


DMEAST #39566949 v10

--------------------------------------------------------------------------------






SCHEDULE B
Purchase Procedures
In the event Tenant is required to make a rejectable offer to purchase the
Leased Premises pursuant to Paragraphs 13 or 14 and such offer is accepted by
Landlord, or Tenant is required to purchase the Leased Premises pursuant to
Paragraphs 19, 31 or 32 of this Lease title shall close on the Closing Date, at
noon at the national office of Chicago Title Insurance Company (or another
national title insurance company selected by Tenant and reasonably acceptable to
Landlord) located in Charlotte, North Carolina, or at such other time and place
as the parties hereto may agree upon in writing, and this Lease shall be
automatically extended to and including the Closing Date and Tenant shall pay,
as applicable, the Purchase Price, the Default Purchase Price, the Right of
First Offer Purchase Price, the Call Option Purchase Price or the Put Option
Purchase Price (as applicable) by transferring immediately available funds to
such account or accounts and in such bank or banks as the Lender or, if no
Financing is then outstanding, Landlord, shall designate, upon delivery of a
special warranty deed (or local equivalent) conveying the Leased Premises and
all other required documents, including a bill of sale with respect to all
personal property constituting a portion of the Leased Premises, if any, an
assignment of any award in connection with the taking of Leased Premises or
casualty insurance proceeds in connection with any casualty to the Leased
Premises, as applicable, a certificate of non-foreign status, a title insurance
policy with respect to the Leased Premises in Tenant’s name as owner in the
amount of the Purchase Price, the Default Purchase Price, the Right of First
Offer Purchase Price, the Call Option Purchase Price or the Put Option Purchase
Price (as applicable) showing no Liens or encumbrances except those permitted by
the following sentence (the cost of which policy shall be paid by Tenant) and
any sales disclosure or similar form required by law. The special warranty deed
(or local equivalent) shall convey title, free from encumbrances other than (A)
Permitted Encumbrances, (B) liens or encumbrances created or suffered by Tenant
or arising by reason of the failure of Tenant to observe or perform any of the
terms, covenants or agreements herein provided to be observed and performed by
Tenant, or that otherwise are the responsibility of Tenant hereunder, and (C)
any installments of Impositions then affecting the Leased Premises. The amounts
payable by Tenant as hereinabove provided shall be charged or credited, as the
case may be, on the Closing Date, to reflect adjustments of Basic Rent paid or
payable to the Closing Date, apportioned as of the day prior to the Closing
Date. Tenant shall pay all conveyance, transfer, sales and like taxes required
in connection with the purchase, regardless of who is required to pay such taxes
under State or local law or custom (and Tenant shall also pay to Landlord any
amount necessary to yield to Landlord the entire Purchase Price, Default
Purchase Price, Right of First Offer Purchase Price, Call Option Purchase Price
or Put Option Purchase Price, as applicable, if as a matter of the law of the
State or locality such tax cannot be paid directly by Tenant).






Schedule B-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------






SCHEDULE C
Permitted Encumbrances
1.
Taxes or assessments for the year 2020, and subsequent years, not yet due or
payable.

2.
The following matters disclosed by survey entitled "ALTA SURVEY FOR: 525 S.
TRYON ST." by James Timothy Thomas, P.L.S., of Stewart, dated December 3, 2019,
last revised December 20, 2019 (the "Survey"): (a) Service utilities; (b)
Foundation Pit; and (c) Sediment Pond.

3.
Shortages in Area.

4.
Boundary and property lines disclosed by plats recorded in Map Book 64, page
518, as revised in Map Book 64, page 734; and Map Book 332, page 378.

a2019form10kexhibit1_image23.jpg [a2019form10kexhibit1_image23.jpg]
5.
Landscape Easement to the City of Charlotte recorded in Book 8037, page 450, and
as shown on the Survey.

6.
Terms and conditions of the Temporary Easement Agreements recorded in Book
33484, page 343; Book 33483, page 686; Book 33531, page 847; Book 33531, page
854; and Book 33656, page 284 and rights of others in and to the use of thereof.
(As to Parcel II)

7.
Notice of Residual Petroleum recorded in Book 33778, page 605.

8.
Any statutory lien or claim of lien affecting Title to the Land that arises from
labor, services, materials or rental equipment heretofore or hereafter furnished
by, through, with, at the direction of, or under contracts with the Insured
owner of the Land identified in Schedule A of this policy or its affiliates.

9.
Terms and conditions of the Easement Agreement recorded in Book 34134, page 170,
and as shown on the Survey, and rights of others in and to the use of thereof.
(As to Parcel III)







Schedule C-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------






SCHEDULE D
Call Option/Put Option Purchase Prices
Call Option Purchase Price: 120% of the Put Option Price.
Put Option Purchase Price: An amount determined under the Agency Agreement which
will be equal to the lesser of (x) $337,500,000 or (y) 50% of the Final Landlord
MIA Advance, but in no event less than $305,750,000.






Schedule D-1


DMEAST #39566949 v10

--------------------------------------------------------------------------------






APPENDIX A
“Additional Payments” shall mean all amounts (i) that are out-of-pocket costs
incurred or payable by Landlord in connection with the transfer of the Leased
Premises to Tenant, and (ii) that are out-of-pocket costs, expenses, charges,
penalties, or prepayment consideration, if any, incurred by Landlord as a result
of the prepayment or defeasance of a Note(s) as the result of the occurrence of
an Event of Default. Notwithstanding anything to the contrary set forth in this
Lease, in no event shall Tenant be responsible for the payment of any Additional
Payments that are payable by Landlord to a Lender as a result of a default by
Landlord pursuant to the Note or Mortgage, which default is not the result of a
default by Tenant hereunder.
“Additional Rent” shall mean all amounts, costs, expenses, liabilities,
indemnities and obligations (including Tenant’s obligation to pay any Default
Rate interest hereunder) which Tenant is required to pay pursuant to the terms
of this Lease, other than Basic Rent, the Purchase Price, Default Purchase
Price, Condemnation Termination Payment or Casualty Termination Payment, as
applicable.
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such Person and shall
include, if such Person is an individual, members of the immediate family of
such Person, and trusts for the benefit of such individual. For the purposes of
this definition, the term “control” (including the correlative meanings of the
terms “controlling”, “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.
“Agency Agreement” shall mean the Construction Agency Agreement, dated as of
December 23, 2019, between Landlord and Tenant, as it may be amended,
supplemented or otherwise modified from time to time.
“Agency Agreement Event of Default” has the meaning assigned thereto in the
Agency Agreement.
“Alteration” or “Alterations” shall mean any or all changes, additions (whether
or not adjacent to or abutting any then existing buildings), expansions (whether
or not adjacent to or abutting any then existing buildings), improvements,
reconstructions, removals or replacements of any of the Improvements or
Equipment, both interior or exterior, and ordinary and extraordinary, including,
without limitation, exterior and interior signage and roof-top or other exterior
telecommunications equipment, it being understood that Alterations shall not
include repairs or ordinary maintenance.
“Basic Rent” shall mean the amounts set forth on Exhibit B annexed to this
Lease.
“Basic Rent Payment Dates” shall mean the Rent Commencement Date and the first
Business Day of each month thereafter during the Term.
“Business Day” means any day other than a Saturday or a Sunday or other day on
which commercial banks in the State of North Carolina are required or are
authorized to be closed.


DMEAST #39566949 v10    Appendix A-1



--------------------------------------------------------------------------------





“Call Option” has the meaning assigned thereto in Paragraph 32(a) of this Lease.
“Call Option Purchase Price” has the meaning assigned thereto in Paragraph 32(a)
of this Lease.
“Casualty Termination Payment” has the meaning assigned thereto in Paragraph 14
(g) of this Lease.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601-9657.
“Claims” shall mean Liens (including, without limitation, lien removal and
bonding costs), liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable
legal fees and expenses and costs of investigation and enforcement) of any kind
and nature whatsoever including, as applicable, any assertions of the foregoing.
“Closing Date” shall mean the date upon which title to the Leased Premises is
conveyed to Tenant in accordance with Paragraphs 13, 14, 19, 31 or 32 of this
Lease, as applicable, and Tenant pays to Landlord all amounts required to be
paid hereunder.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commencement Date” shall mean the Effective Date of this Lease.
“Condemnation” shall mean a Taking and/or a Requisition.
“Condemnation Termination Payment” has the meaning assigned thereto in Paragraph
13(b) of this Lease.
“Default Purchase Price” for purpose of Paragraph 19 hereof shall mean the sum
of (i) the Termination Value as of the date of determination or if such date of
determination is not a Basic Rent Payment Date, as of the immediately preceding
Basic Rent Payment Date, (ii) the Additional Payments and (iii) any overdue and
unpaid Basic Rent and Additional Rent plus interest at the Default Rate on any
unpaid and overdue amounts (if applicable).
“Default Rate” shall mean, for as long as the Notes are outstanding, the Default
Rate shall be four percent (4%) above the then current Prime Rate. If no Notes
are then outstanding the Default Rate shall be two percent (2%) per annum above
the then current Prime Rate.
“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, CERCLA, the Hazardous Materials
Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic Substances Control
Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq and
all other federal, state and local laws, ordinances, rules, orders, statutes,
codes and regulations applicable to the Leased Premises or the operations
thereon or use thereof and (i) relating to the


DMEAST #39566949 v10    Appendix A-2



--------------------------------------------------------------------------------





environment, human health or natural resources, (ii) regulating, controlling or
imposing liability or standards of conduct concerning Hazardous Materials, or
(iii) regulating the clean-up or other remediation of the Leased Premises or any
portion thereof, as any of the foregoing may have been amended, supplemented or
supplanted from time to time.
“Equipment” shall mean, collectively, the machinery and equipment which is
attached to the Improvements in such a manner as to become fixtures under Legal
Requirements and that is integral to the operation of the Leased Premises,
together with all additions and accessions thereto, substitutions therefor and
replacements thereof, excepting therefrom the Trade Fixtures.
“Event of Default” has the meaning assigned thereto in Paragraph 19(a) of this
Lease.
“Expiration Date” shall mean the earlier of (i) December 31, 2052 and (ii) the
Closing Date.
“Final Completion Date” has the meaning assigned thereto in the Agency
Agreement.
“Final Landlord MIA Advance” has the meaning assigned thereto in the Agency
Agreement.
“Financing” shall mean any extension of credit to Landlord by a Lender secured
by a Mortgage and evidenced by a Note, which as of the date hereof shall mean
the $750,925,673.63 Promissory Note issued by the Landlord to the order of CGA
Mortgage Capital, LLC, a Delaware limited liability company and assigned to
Wilmington Trust, National Association, as trustee for the registered holders
from time to time of the CGA Capital Credit Lease-Backed Pass-Through Trust,
Series 2019-CTL-18.
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.
“Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).
“Guaranties” shall mean all warranties, guaranties and indemnities, express or
implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Leased
Premises, including, but not limited to, any rights and remedies existing under
contract or pursuant to the Uniform Commercial Code.
“Hazardous Materials” shall mean all chemicals, petroleum, crude oil or any
fraction thereof, hydrocarbons, polychlorinated biphenyls (PCBs), asbestos,
asbestos-containing materials and/or products, urea formaldehyde, or any
substances which are classified as “hazardous” or “toxic” under CERCLA;
hazardous waste as defined under the Solid Waste Disposal Act, as amended 42
U.S.C. § 6901; air pollutants regulated under the Clean Air Act, as amended, 42
U.S.C. § 7401, et seq.; pollutants as defined under the Clean Water Act, as
amended, 33 U.S.C. § 1251, et seq., any pesticide as defined by Federal
Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C. § 136, et
seq., any hazardous chemical substance or mixture or imminently hazardous
substance or mixture regulated by the Toxic Substances Control Act, as amended,
15 U.S.C. § 2601, et Seq., any substance listed in the United States Department
of Transportation Table at 45 CFR 172.101; any chemicals included in regulations
promulgated under the above listed statutes or any similar federal or state


DMEAST #39566949 v10    Appendix A-3



--------------------------------------------------------------------------------





statutes relating to the environment, human health or natural resources; any
explosives, radioactive material, and any chemical regulated by state statutes
similar to the federal statutes listed above and regulations promulgated under
such state statutes.
“Imposition” or “Impositions” shall mean, collectively, all Taxes of every kind
and nature on or with respect to the Leased Premises, or the use, lease,
ownership or operation thereof; all charges, fees, expenses and/or taxes for or
under any Record Agreement or other agreement maintained for the benefit of the
Leased Premises (provided such Record Agreement is a Permitted Encumbrance or
was executed with Tenant’s consent); all general and special assessments,
levies, permits, inspection and license fees on or with respect to the Leased
Premises; all water and sewer rents and other utility charges on or with respect
to the Leased Premises; all ground rents on or with respect to the Leased
Premises, if any; all common area maintenance fees, if any, applicable to the
Leased Premises, and all other public charges and/or taxes whether of a like or
different nature, even if unforeseen or extraordinary, imposed or assessed upon
or with respect to the Leased Premises, prior to or during the Term, against
Landlord, Tenant or any of the Leased Premises as a result of or arising in
respect of the occupancy, leasing, use, maintenance, operation, management,
repair or possession thereof, or any activity conducted on the Leased Premises,
or the Basic Rent or Additional Rent, including without limitation, any sales
tax, occupancy tax or excise tax levied by any governmental body on or with
respect to such Basic Rent or Additional Rent; all payments required to be made
to a governmental or quasi-governmental authority (or private entity in lieu
thereof) that are in lieu of any of the foregoing, whether or not expressly so
designated; and any penalties, fines, additions or interest thereon or additions
thereto; but specifically excluding those taxes referenced in Paragraph
8(a)(ii)(A) through (E) of this Lease.
“Improvements” shall mean, collectively, the approximately forty (40) floor
office building containing approximately 989,000 square feet with limited retail
space on the first floor, parking structure, and other improvements to be
constructed on the Land.
“Indemnitee” shall mean Landlord, each Lender, the Trustee, any trustee under a
Mortgage which is a deed of trust and any holders of beneficial interests in a
Financing, each of their assignees or other transferees and each of their
Affiliates and their respective officers, directors, employees, shareholders,
members or other equity owners.
“Initial Term” shall mean the period of time commencing on the Commencement Date
and terminating on the Expiration Date.
“Insurance Expiration Date” shall mean, with respect to an insurance policy, the
date that such insurance policy will expire.
“Insurance Requirement” or “Insurance Requirements” shall mean, as the case may
be, any one or more of the terms of each insurance policy required to be carried
by Tenant under this Lease and the requirements of the issuer of such policy.






DMEAST #39566949 v10    Appendix A-4



--------------------------------------------------------------------------------





“Land” shall mean the lot(s) or parcel(s) of land described in Exhibit A
attached to this Lease and made a part hereof, together with the easements,
rights and appurtenances thereunto belonging or appertaining.
“Landlord” shall mean collectively, CGA 525 South Tryon TIC 1, LLC, a Delaware
limited liability company, CGA 525 South Tryon TIC 2, LLC, a Delaware limited
liability company and CK 525 South Tryon TIC, LLC, a Delaware limited liability
company, as tenants-in-common.
“Leased Premises” shall mean, collectively, the Land, the Improvements and the
Equipment, together with any and all other property and interest in property
conveyed to Landlord pursuant to the deeds, bills of sale or other documents
executed in connection with the purchase of the Land by Landlord or the
construction of the Improvements.
“Legal Requirement” or “Legal Requirements” shall mean, as the case may be, any
one or more of all present and future applicable constitutions, statutes, laws,
treaties, permits, certificates, licenses, codes, ordinances, orders, judgments,
decrees, injunctions, rules, regulations and requirements, including all
Environmental Laws, even if unforeseen or extraordinary, of every Governmental
Authority, and all covenants, restrictions and conditions now of record which
may be applicable to Tenant, Landlord (with respect to the Leased Premises) or
to all or any part of or interest in the Leased Premises, or to the use, manner
of use, occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of the Leased Premises, even if compliance therewith (i)
necessitates structural changes or improvements (including changes required to
comply with the “Americans with Disabilities Act”) or results in interference
with the use or enjoyment of the Leased Premises or (ii) requires Tenant to
carry insurance other than as specifically required by the provisions of this
Lease.
“Lender” or “Lenders” shall mean each financial institution or other Person that
extends credit to Landlord, secured, directly or indirectly, by a Mortgage and
evidenced by a Note or which is the holder of the Mortgage and a Note, or an
interest therein, as a result of an assignment thereof or otherwise.
“Lien” or “Liens” shall mean any lien, mortgage, pledge, charge, security
interest or encumbrance of any kind, or any type of preferential arrangement
that has the practical effect of creating a security interest, including,
without limitation, any thereof arising under any conditional sale agreement,
capital lease or other title retention agreement.
“Material” shall mean, as applied to Structural Alterations only, a reduction in
the fair market value of the Leased Premises as compared to other office
buildings of comparable age and size in the Central Business District of
Charlotte, North Carolina on the date of determination, of greater than five
percent (5%) as reasonably determined by Tenant (so long as Tenant satisfies
Required Credit Rating, or alternatively, if Tenant does not satisfy the
Required Credit Rating, any such fair market value determination shall be based
on an MAI appraisal procured by Tenant, at Tenant’s expense) valuing the Leased
Premises before such Structural Alteration and the value of the Leased Premises
prospectively after the proposed Structural Alteration.




DMEAST #39566949 v10    Appendix A-5



--------------------------------------------------------------------------------





“Mortgage” shall mean a first priority mortgage, deed of trust or similar
security instrument hereafter executed covering the Leased Premises from
Landlord to the Trustee, for the benefit of the Lenders.
“Net Award” shall mean the entire award payable to Landlord, the Trustee or
Tenant by reason of a Condemnation, less any reasonable expenses incurred by
Landlord or Trustee in collecting such award and excluding Tenant’s Award, if
any (to the extent Tenant is entitled to Tenant’s Award pursuant to the terms of
this Lease).
“Net Proceeds” shall mean the entire proceeds of any insurance required under
clause (i), (iv), or (vi) of Paragraph 14(a) of this Lease, less any actual and
reasonable expenses incurred by Tenant, Landlord or Trustee in collecting such
proceeds.
“Non-Structural Alteration” shall mean any Alteration that is not a Structural
Alteration.
“Note” or “Notes” shall mean a note or notes executed from Landlord to a Lender,
which note or notes will be secured by a Mortgage.
“Notice” or “Notices” shall mean all notices, demands, requests, consents,
approvals, offers, statements and other instruments or communications required
or permitted to be given pursuant to the provisions of this Lease.
“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions, encroachments, easements and other matters of title that
affect the Leased Premises as of the date of Landlord’s acquisition thereof
listed on Schedule C hereto.
“Person” shall mean an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.
“Prime Rate” shall mean the prime rate of interest published in The Wall Street
Journal or its successor, from time to time.
“Purchase Price” for purposes of Paragraphs 13 and 14 of the Lease during the
Initial Term shall mean the sum of (i) the Termination Value as of the date of
determination or if such date of determination is not a Basic Rent Payment Date,
as of the immediately preceding Basic Rent Payment Date, plus (ii) any overdue
and unpaid Basic Rent and Additional Rent plus interest at the Default Rate on
any unpaid overdue amounts (if applicable).
“Purchase Procedure” shall mean the procedure set forth on Schedule B to this
Lease.
“Put Option” has the meaning assigned thereto in Paragraph 32(b) of this Lease.
“Put Option Purchase Price” has the meaning assigned thereto in Paragraph 32(b)
of this Lease.


DMEAST #39566949 v10    Appendix A-6



--------------------------------------------------------------------------------





“Record Agreement” shall mean an easement agreement, restrictive covenant,
declaration, right-of-way or any other similar agreement or document of record
now or hereafter affecting the Leased Premises.
“Release” shall mean the release or the threatened release of any Hazardous
Materials into or upon any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouting, escaping, emptying, placement and the like.
“Renewal Option Notice” shall mean a written notice from Tenant to Landlord of
its election to extend the Initial Term (or any then Renewal Term) of this Lease
pursuant to Paragraph 5 of this Lease.
“Renewal Term” shall mean an additional Lease term of five (5) years.
“Rent” shall mean Basic Rent and Additional Rent.
“Rent Commencement Date” shall mean January 1, 2023.
“Replacement Equipment” shall mean operational equipment or other parts used by
Tenant to replace any of the Equipment.
“Required Credit Rating” shall mean a senior unsecured long-term debt rating of
“BBB” or higher by the current Rating Definitions and Terminology of Standard
and Poor’s (or its successor) or the equivalent by Moody’s (or its successor).
“Requisition” shall mean any temporary condemnation or confiscation of the use
or occupancy of the Leased Premises by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
“Restoration” shall mean, following a casualty or Condemnation, the restoration
of the Leased Premises to as nearly as possible its value, condition and
character immediately prior to such casualty or Condemnation, in accordance with
the provisions of this Lease, including but not limited to the provisions of
Paragraphs 11(a), 12 and 15. Notwithstanding the foregoing, such Restoration may
depart from the condition of the Leased Premises immediately prior to the
casualty or Condemnation, provided that (i) the fair market value of the Leased
Premises shall not be diminished in any material respect after the completion of
the Restoration, (ii) the use of the Leased Premises shall not be changed as a
result of any such Restoration, (iii) all such Restoration shall be performed in
a good and workmanlike manner, and shall be diligently completed in compliance
with all Legal Requirements, and (iv) Tenant shall (subject to the provisions of
Paragraph 18) discharge or bond over all Liens filed against any of the Leased
Premises arising out of the same.
“Restoration Award” shall mean that portion of the Net Award equal to the cost
of Restoration.




DMEAST #39566949 v10    Appendix A-7



--------------------------------------------------------------------------------





“Restoration Fund” shall mean, collectively, the Net Proceeds, Restoration Award
and Tenant Insurance Payment.
“Right of First Offer Purchase Price” has the meaning assigned thereto in
Paragraph 31(a) of this Lease.
“SEC” means the Securities and Exchange Commission.
“Self-Insurance Standards” has the meaning assigned thereto in Paragraph
14(e)(iii) of this Lease.
“State” shall mean the State or Commonwealth in which the Leased Premises is
situated.
“Structural Alteration” shall mean any major capital improvements project that
(i) will result in a change in the footprint of the Improvements, (ii) involves
the addition of one or more floors to the Improvements, and/or (iii) affects the
structural elements or any exterior walls of the Improvements.
“Taking” shall mean any permanent taking of the Leased Premises, or any portion
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any law, general or special, or by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceedings or by any other means, or any de facto condemnation.
“Tax” or “Taxes” shall mean the following present and future taxes, including
income (gross or net), gross or net receipts, sales, use, leasing, value added,
franchise, doing business, transfer, capital, property (tangible or intangible),
ad valorem, municipal assessments, excise and stamp taxes, levies, imposts,
duties, charges, assessments or withholding, together with any penalties, fines,
additions or interest thereon or additions thereto (any of the forgoing being
referred to herein individually as a “Tax”), imposed by any Governmental
Authority. Taxes shall include the costs of any contest or appeal pursued which
reduces the Taxes (or attempts to do so), including reasonable attorneys’ fees
and costs incident thereto. Without limiting the foregoing, if at any time
during the term of this Lease the methods of taxation prevailing at the
execution hereof shall be changed or altered so that in lieu of or as a
supplement or addition to or a substitute for the whole or any part of the real
estate taxes or assessments now or from time to time thereafter levied, assessed
or imposed by applicable taxing authorities for the funding of governmental
services, there shall be imposed (i) a tax, assessment, levy, imposition or
charge, wholly or partially as a capital levy or otherwise, on the gross rents
received or otherwise attributable to the Leased Premises, or (ii) a tax,
assessment, levy (including but not limited to any municipal, state or federal
levy), imposition or charge measured by or based in whole or in part upon the
Leased Premises or this Lease, and imposed on Landlord under this Lease or any
portion thereof, or (iii) a license fee or other fee or tax measured by the
gross rent payable under this Lease, or (iv) any other tax, assessment, levy,
charge, fee or the like payable with respect to the Leased Premises, the rents,
issues and profits thereof, then all such taxes, assessments, levies,
impositions and/or charges, or the part thereof so measured or based, shall be
deemed to be Taxes.
“Tax Indemnitee” shall mean Landlord, each Lender, the Trustee, any trustee
under a Mortgage which is a deed of trust, each of their assignees or other
transferees and each of their


DMEAST #39566949 v10    Appendix A-8



--------------------------------------------------------------------------------





Affiliates and their respective officers, directors, employees, shareholders,
members or other equity owners.
“Tenant” shall mean Duke Energy Carolinas, LLC, a North Carolina limited
liability company, its successors and assigns.
“Tenant’s Award” shall mean, to the extent Tenant shall have a right to make a
separate claim therefor against the condemnor, any award or payment (in
connection with a Condemnation) for Tenant’s leasehold interest hereunder,
relocation assistance available to Tenant under federal or state law including,
but not limited to, on account of Trade Fixtures, Tenant’s moving expenses and
Tenant’s out-of-pocket expenses incidental to the move, if available.
“Tenant’s Insurance Payment” shall mean, in the event of a damage or
destruction, the amount of the proceeds that would have been payable under the
third-party insurance required to be maintained pursuant to Paragraph 14(a)(i),
(iv) or (vi) had such insurance program been in effect.
“Tenant’s Termination Notice” shall mean a written notice from Tenant to
Landlord of Tenant’s intention to terminate this Lease and setting forth therein
the proposed Closing Date and Tenant’s offer to purchase the Leased Premises in
accordance with Paragraph 13 or 14 of this Lease.
“Term” shall mean the Initial Term, together with any Renewal Term.
“Termination Value” shall mean as of any Basic Rent Payment Date, the amount set
forth opposite such Basic Rent Payment Date on Schedule A attached hereto.
“Threshold Amount” shall mean (i) $20,000,000 for so long as Tenant maintains
the Required Credit Rating at the time of the applicable Alteration,
Condemnation or Casualty, or (ii) $10,000,000 in the event Tenant no longer has
the Required Credit Rating at the time of the applicable Alteration,
Condemnation or Casualty.
“Trade Fixtures” shall mean all furniture, fixtures, equipment and other items
of personal property (whether or not attached to the Improvements) that are
owned by Tenant and used in connection with the operation of the business
conducted on the Leased Premises, that are not integral to the operation of the
Leased Premises and that have not been financed or funded by Landlord.
“Trustee” shall mean Wilmington Trust, National Association, as trustee for the
registered holders from time to time of the CGA Capital Credit Lease-Backed
Pass-Through Trust, Series 2019 – CTL – 18.




DMEAST #39566949 v10    Appendix A-9

